RECEIVABLES PURCHASE AGREEMENT
DATED AS OF JUNE 18, 2012
BY AND AMONG
ARVINMERITOR RECEIVABLES CORPORATION,

as Seller,
MERITOR, INC.

as initial Servicer,
THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,
AND
PNC BANK, NATIONAL ASSOCIATION,

as Administrator



701648899 12403015

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES
1


Section 1.1
Purchase Facility
1


Section 1.2
Making Purchases
3


Section 1.3
Purchased Interest Computation
5


Section 1.4
Settlement Procedures
6


Section 1.5
Fees
10


Section 1.6
Payments and Computations, Etc.
10


Section 1.7
Increased Costs
11


Section 1.8
Requirements of Law
12


Section 1.9
Inability to Determine the Euro-Rate
13


Section 1.10
Taxes
14


Section 1.11
Letters of Credit
15


Section 1.12
Issuance of Letters of Credit; Participations
15


Section 1.13
Requirements For Issuance of Letters of Credit.
17


Section 1.14
Disbursements, Reimbursement
17


Section 1.15
Repayment of Participation Advances
18


Section 1.16
Documentation
19


Section 1.17
Determination to Honor Drawing Request
19


Section 1.18
Nature of Participation and Reimbursement Obligations
19


Section 1.19
Indemnity
21


Section 1.20
Liability for Acts and Omissions
21


Section 1.21
Intended Tax Treatment
22


Section 1.22
Mitigation of Obligations; Replacement of Purchasers
22


 
 
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
24


Section 2.1
Representations and Warranties; Covenants
24


Section 2.2
Termination Events
24


 
 
 
ARTICLE III.
INDEMNIFICATION
24


Section 3.1
Indemnities by the Seller
24


Section 3.2
Indemnities by the Servicer
26


 
 
 
ARTICLE IV.
ADMINISTRATION AND COLLECTIONS
27


Section 4.1
Appointment of the Servicer
27


Section 4.2
Duties of the Servicer
28


Section 4.3
Account Arrangements
29


Section 4.4
Enforcement Rights
29


Section 4.5
Responsibilities of the Seller
30


Section 4.6
Servicing Fee
30


Section 4.7
Authorization and Action of the Administrator and Purchaser Agents
31


Section 4.8
Nature of Administrator's Duties; Delegation of Administrator's Duties;
Exculpatory Duties
32


Section 4.9
UCC Filings
33


Section 4.10
Agent's Reliance, Etc
33


Section 4.11
Administrator and Affiliates
34


Section 4.12
Notice of Termination Events
35




 


 

701648899 12403015

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 4.13
Non-Reliance on Administrator, Purchaser Agents and other Purchasers;
Administrators and Affiliates
35


Section 4.14
Indemnification
36


Section 4.15
Successor Administrator
36


 
 
 
ARTICLE V.
MISCELLANEOUS
37


Section 5.1
Amendments, Etc
37


Section 5.2
Notices, Etc
37


Section 5.3
Successors and Assigns; Assignability; Participations
38


Section 5.4
Costs and Expenses
40


Section 5.5
No Proceedings; Limitation on Payments
41


Section 5.6
Confidentiality
41


Section 5.7
GOVERNING LAW AND JURISDICTION
42


Section 5.8
Execution in Counterparts
43


Section 5.9
Survival of Termination
43


Section 5.10
WAIVER OF JURY TRIAL
43


Section 5.11
Entire Agreement
43


Section 5.12
Headings
43


Section 5.13
Right of Setoff
44


Section 5.14
Purchaser Groups' Liabilities
44


Section 5.15
Sharing of Recoveries
44


Section 5.16
USA Patriot Act
44







EXHIBIT I
DEFINITIONS
EXHIBIT II
CONDITIONS OF PURCHASES
EXHIBIT III
REPRESENTATIONS AND WARRANTIES
EXHIBIT IV
COVENANTS
EXHIBIT V
TERMINATION EVENTS

SCHEDULE I
CREDIT AND COLLECTION POLICY
SCHEDULE II
LOCK-BOX BANKS, LOCK-BOXES AND LOCK-BOX ACCOUNTS
SCHEDULE III
ACTIONS AND PROCEEDINGS
SCHEDULE IV
PURCHASER GROUPS AND MAXIMUM COMMITMENTS
SCHEDULE V
PAYMENT INSTRUCTIONS
SCHEDULE VI
EXCLUDED OBLIGORS

ANNEX A
FORMS OF INFORMATION PACKAGE
ANNEX B
FORM OF PURCHASE NOTICE
ANNEX C
FORM OF PAYDOWN NOTICE
ANNEX D
FORM OF COMPLIANCE CERTIFICATE
ANNEX E
FORM OF LETTER OF CREDIT APPLICATION
ANNEX F
FORM OF TRANSFER SUPPLEMENT






 


 

701648899 12403015

--------------------------------------------------------------------------------




This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
June 18, 2012 by and among ARVINMERITOR RECEIVABLES CORPORATION, a Delaware
corporation, as seller (the “Seller”), MERITOR, INC., an Indiana corporation
(“Meritor”), as initial servicer (in such capacity, together with its successors
and permitted assigns in such capacity, the “Servicer”), the various CONDUIT
PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS and PURCHASER AGENTS
from time to time party hereto, PNC BANK, NATIONAL ASSOCIATION, a national
banking association (“PNC”), as issuer of Letters of Credit (in such capacity,
together with its successors and assigns in such capacity, the “LC Bank”) and as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).
PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.
The Seller (i) desires to sell, transfer and assign an undivided percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided percentage interest, as such percentage interest shall be adjusted
from time to time based upon, in part, reinvestment payments that are made by
such Purchasers and (ii) may, subject to the terms and conditions hereof,
request that the LC Bank issue or cause the issuance of one or more Letters of
Credit.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1    Purchase Facility.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Facility Termination Date, (i) request that (x) the
Conduit Purchasers ratably (based on the aggregate Commitments of the Related
Committed Purchasers in their respective Purchaser Groups) make purchases (and
deemed purchases) of and reinvestments in, or (y) only if a Conduit Purchaser
denies such request or is unable to fund (and provides notice of such denial or
inability to the Seller, the Administrator and its Purchaser Agent), the Related
Committed Purchasers ratably (based on their respective Commitments) make
purchases (and deemed purchases) of and reinvestments in, undivided percentage
ownership interests with regard to the Purchased Interest from the Seller and
(ii) request that the LC Bank issue or cause the issuance of Letters of Credit,
in each case subject to the terms hereof (each such purchase, deemed purchase,
reinvestment or issuance is referred to herein as a “Purchase”). Subject to
Section 1.4(b) concerning reinvestments, at no time will a Conduit Purchaser
have any obligation to make a Purchase. Each Related Committed Purchaser
severally hereby agrees, on the terms and subject to the conditions hereof, to
make purchases of and reinvestments in undivided percentage ownership interests
with regard to the Purchased Interest from the Seller from time to time from the
Closing Date to the Facility Termination Date, based on the applicable Purchaser
Group’s Ratable Share of each Purchase requested pursuant to Section 1.2(a)
(and, in the case of each Related Committed Purchaser, its Commitment Percentage
of its Purchaser Group’s Ratable Share of such Purchase) and, on the terms of
and subject to the conditions of this Agreement, the LC Bank hereby agrees to
issue Letters of Credit in return for (and each LC Participant hereby severally
agrees to make Participation Advances in connection with any draws under such
Letters of Credit equal to such LC Participant’s Pro Rata Share of such draws),
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the Closing Date to the Facility
Termination Date. Notwithstanding anything set forth in this paragraph (a) or
otherwise herein to the contrary, under no circumstances shall any Purchaser
make any purchase or reinvestment (including, without limitation, any Purchases
deemed to have been requested by Seller pursuant to Section 1.1(b)) or issue any
Letters of Credit hereunder, as applicable, if, after giving effect to such
Purchase:
(i)
any event has occurred and is continuing, or would result from such Purchase,
issuance or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event;

(ii)
the aggregate outstanding Capital of such Purchaser, when added to all other
Capital of all other Purchasers in such Purchaser’s Purchaser Group would exceed
(A) its Purchaser Group’s Group Commitment minus (B) the related LC
Participant’s Pro Rata Share of the LC Participation Amount;

(iii)
the Aggregate Capital plus the LC Participation Amount would exceed the Purchase
Limit; or

(iv)
the LC Participation Amount would exceed the aggregate of the Commitments of the
LC Participants.

(v)
the Purchased Interest would exceed 100%.

The Seller may, subject to this paragraph (a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.14 below.

701648899 12403015    

--------------------------------------------------------------------------------




(b)    In the event the Seller fails to reimburse the LC Bank for the full
amount of any drawing under any Letter of Credit on the applicable Drawing Date
(out of its own funds available therefor) pursuant to Section 1.14(b), then the
Seller shall, automatically (and without the requirement of any further action
on the part of any Person hereunder), be deemed to have requested a new purchase
from the Conduit Purchasers (and if any Conduit Purchaser is unable or unwilling
to fund, the applicable Related Committed Purchaser), on such date, on the terms
and subject to the conditions hereof, in an amount equal to the amount of such
Reimbursement Obligation at such time. Subject to the limitations on funding set
forth in paragraph (a)above (and the other requirements and conditions herein),
the Conduit Purchasers or Related Committed Purchasers, as applicable, shall
fund such deemed purchase request and deliver the proceeds thereof directly to
the Administrator to be immediately distributed (ratably) to the LC Bank and the
applicable LC Participants in satisfaction of the Seller’s Reimbursement
Obligation pursuant to Section 1.14(b), below, to the extent of the amounts
permitted to be funded by the Conduit Purchasers or Related Committed
Purchasers, as applicable, at such time, hereunder.
(c)    The Seller may, upon at least 60 days’ written notice to the
Administrator (except as otherwise provided below), terminate the Purchase
Facility in whole or, upon at least 30 days’ written notice to the
Administrator, from time to time, irrevocably reduce in part the unused portion
of the Purchase Limit (but not below the amount that would cause the Aggregate
Capital plus the LC Participation Amount to exceed the Purchase Limit or would
cause the Group Capital of any Purchaser Group to exceed its Group Commitment,
in each case after giving effect to such reduction); provided, that each partial
reduction shall be in the amount of at least $5,000,000, or an integral multiple
of $1,000,000 in excess thereof, and that, unless terminated in whole, the
Purchase Limit shall in no event be reduced below $50,000,000. In connection
with each such reduction of the Purchase Limit, the Commitment of each Purchaser
and the Group Commitment of each Purchaser Group shall automatically be ratably
reduced by a proportionate amount. The Seller may terminate the Purchase
Facility in whole upon two (2) Business Days’ written notice to the
Administrator in the event that (i) the covenant of Meritor to maintain its
Priority Debt Ratio as set forth in the Meritor Credit Agreement is amended or
modified in any respect (including by amendment or modification of the
definition of such term, or any component defined term), (ii) Seller requests
that the covenant in Section 2(n) of Exhibit IV to this Agreement be amended or
modified to conform to the Meritor Credit Agreement, effective as of the date of
the corresponding amendment or modification of the Meritor Credit Agreement, and
(iii) such an amendment or modification is not effected within a reasonable
time. The Administrator shall promptly advise the Purchaser Agents of any notice
received by it pursuant to this Section 1.1(c). In addition to and without
limiting any other requirements for termination, prepayment and/or the funding
of the LC Collateral Account hereunder, no such termination or reduction shall
be effective unless and until (i) in the case of a termination of the Purchase
Facility in whole, the amount on deposit in the LC Collateral Account is at
least equal to the then outstanding LC Participation Amount and (ii) in the case
of a partial reduction, the amount on deposit in the LC Collateral Account is at
least equal to the positive difference between the then outstanding LC
Participation Amount and the Purchase Limit as so reduced by such partial
reduction.
Section 1.2    Making Purchases.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    Seller may request a purchase (but not reinvestment) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder
to be made in cash on any day upon the Seller’s irrevocable written notice in
the form of Annex B (each, a “Purchase Notice”) delivered to the Administrator
and each Purchaser Agent in accordance with Section 5.2, which notice must be
received by the Administrator and each Purchaser Agent before 1:00 p.m. New York
timeat least one Business Daybefore the requested Purchase Date (or, solely in
the case of a purchase in an aggregate amount not exceeding $20,000,000, before
11:00 a.m. New York time on the requested Purchase Date), and which notice shall
specify, (A) the amount requested to be paid to the Seller (such amount, which
shall not be less than $1,000,000 (or such lesser amount as agreed to by the
Administrator and each Purchaser Agent) and shall be in integral multiples of
$100,000 in excess thereof, being the Capital relating to the undivided
percentage ownership interest then being purchased with respect to each
Purchaser Group), (B) the date of such purchase (which shall be a Business Day),
and (C) the pro forma calculation of the Purchased Interest after giving effect
to the increase in the Aggregate Capital resulting from such purchase.
(b)    On the date of each purchase requested by Seller pursuant to Section
1.2(a), each applicable Conduit Purchaser or Related Committed Purchaser, as the
case may be, shall, upon satisfaction of the applicable conditions set forth in
Exhibit II, make available to the Seller in same day funds, at the Purchase
Account (or such other account as may be designated in writing by the Seller to
the Administrator and each Purchaser Agent), an amount equal to the portion of
Capital relating to the undivided percentage ownership interest then being
purchased by such Purchaser.
(c)    Effective on the date of each Purchase pursuant to this Agreement, the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the Aggregate Capital plus the LC Participation
Amount outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest, in: (i) each Pool Receivable then existing,
(ii) all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.
(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent (the “Obligations”), the Seller hereby grants
to the Administrator (for the benefit of the Purchasers, the Purchaser Agents
and their respective assigns) a security interest in all of the Seller’s right,
title and interest (including any undivided interest of the Seller) in, to and
under all of the following, whether now or hereafter owned, existing or arising:
(i) all Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables,
(iv) the Lock-Box Accounts and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such Lock-Box
Accounts and amounts on deposit therein, (v) all rights (but none of the
obligations) of the Seller under the Purchase and Sale Agreement and (vi) all
proceeds of, and all amounts received or receivable under any or all of, the
foregoing (collectively, the “Pool Assets”). The Seller hereby authorizes the
Administrator to file financing statements describing the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrator (on behalf of the
Purchasers and their assigns) shall have, with respect to the Pool Assets, and
in addition to all the other rights and remedies available to the Administrator
and the Purchasers, all the rights and remedies of a secured party under any
applicable UCC.

701648899 12403015    

--------------------------------------------------------------------------------




In the event that an Originator has paid to the Seller the full Outstanding
Balance of any Receivable pursuant to, and in accordance with, Section 3.4 of
the Purchase and Sale Agreement and such payment has been applied as a
Collection in accordance with Section 1.4 hereof, such Receivable shall be
automatically reconveyed to the Seller and released from the security interest
granted to the Administrator hereunder without representation or warranty by the
Administrator, any Purchaser Agent or any Purchaser.
(e)    Provided that no Termination Event or Unmatured Termination Event shall
have occurred and be continuing, the Seller may request the extension of the
Scheduled Facility Termination Date by providing written notice to the
Administrator and each Purchaser Agent; provided such request is made not more
than 180 days prior to, and not less than 90 days prior to, the then current
Scheduled Facility Termination Date. In the event that the Purchasers are all
agreeable to such extension, the Administrator shall so notify the Seller and
the Servicer in writing (it being understood that any Purchaser may accept or
decline such a request in its sole and absolute discretion and on such terms as
they may elect) not less than 60 days prior to the then current Scheduled
Facility Termination Date, and the Seller, the Servicer, the Administrator, the
Purchaser Agents and the Purchasers shall enter into such documents as the
Administrator, the Purchaser Agents and the Purchasers may deem necessary or
appropriate to reflect such extension, and all reasonable costs and expenses
incurred by the Purchasers, the Purchaser Agents and the Administrator in
connection therewith (including reasonable Attorney Costs) shall be paid by the
Seller. In the event any Purchaser declines the request for such extension, such
Purchaser (or its Purchaser Agent) shall so notify the Administrator and the
Administrator shall so notify the Seller of such determination; provided, that
the failure of the Administrator to notify the Seller of the determination to
decline such extension shall not affect the understanding and agreement that the
applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event the Administrator fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension. If the
Facility Termination Date is extended with respect to one or more, but less than
all Purchasers, then the Purchase Limit shall be reduced by an amount equal to
the Commitment(s) of the Exiting Purchaser(s) and the Commitment Percentages and
Commitments shall be appropriately adjusted (after giving effect to any increase
to the Maximum Commitment of any Related Committed Purchaser that agrees to
increase its Maximum Commitment in connection with such Exiting Purchaser).
(f)    Each Related Committed Purchaser’s and related LC Participant’s
obligations hereunder shall be several, such that the failure of any Related
Committed Purchaser or related LC Participant to make a payment in connection
with any purchase hereunder, or drawing under a Letter of Credit hereunder, as
the case may be, shall not relieve any other Related Committed Purchaser or
related LC Participant of its obligations hereunder to make payment for any
Funded Purchase or such drawing.
Section 1.3    Purchased Interest Computation.
The Purchased Interest shall be initially computed on the Closing Date.
Thereafter, until the Facility Termination Date, the Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence of any Termination Day,
the Purchased Interest shall (until the event(s) giving rise to such Termination
Day are satisfied or are waived by the Administrator in accordance with
Section 2.2) be deemed to be 100%. The Purchased Interest shall become zero on
the Final Payout Date.
Section 1.4    Settlement Procedures.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.
(b)    The Servicer shall, on each day on which Collections of Pool Receivables
are received (or deemed received) by the Seller or the Servicer:
(i)    set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of the Purchasers, out of such Collections, first, an amount
equal to the Aggregate Discount accrued through such day for each Portion of
Capital and not previously set aside, second, an amount equal to the fees set
forth in each Fee Letter accrued and unpaid through such day, and third, to the
extent funds are available therefor, an amount equal to the aggregate of the
Purchasers’ Share of the Servicing Fee accrued through such day and not
previously set aside;
(ii)    subject to Section 1.4(f), if such day is not a Termination Day, remit
to the Seller, ratably, on behalf of the Purchasers, the remainder of such
Collections. Such remainder shall, to the extent representing a return of the
Aggregate Capital, be automatically reinvested, ratably, according to each
Purchaser’s Capital, in Pool Receivables and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if,
after giving effect to any such reinvestment, (x) the Purchased Interest would
exceed 100%, or (y) the Aggregate Capital plus the Adjusted LC Participation
Amount would exceed the Purchase Limit then in effect, then the Servicer shall
not remit such remainder to the Seller or reinvest, but shall set aside and hold
in trust for the Administrator (for the benefit of the Purchasers) (and shall,
at the request of the Administrator, segregate in a separate account approved by
the Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Interest to 100% or cause the Aggregate
Capital plus the Adjusted LC Participation Amount to not exceed such Purchase
Limit, as the case may be, (determined as if such Collections set aside had been
applied to reduce the Aggregate Capital and/or the Adjusted LC Participation
Amount at such time), which amount shall be deposited ratably to each Purchaser
Agent’s account (for the benefit of its related Purchasers) for distribution and
application on the next Settlement Date in accordance with Section 1.4(d);
provided, however, that in the case of any Purchaser that has provided notice
(an “Exiting Notice”) to its Purchaser Agent and the Administrator of its
refusal, following any request by the Seller to extend the then Scheduled
Commitment Termination Date, to extend its Commitment hereunder (an “Exiting
Purchaser”), then such Purchaser’s ratable share (determined according to
outstanding Capital and Pro Rate Share of the Adjusted LC Participation Amount)
of Collections shall not be reinvested or remitted to the Seller and shall
instead be held in trust for the benefit of such Purchaser and applied in
accordance with clause (iii) below;

701648899 12403015    

--------------------------------------------------------------------------------




(iii)    if such day is a Termination Day (or any day following the provision of
an Exiting Notice), set aside, segregate and hold in trust for the benefit of
the Purchasers or Exiting Purchasers, as applicable, (and shall, at the request
of the Administrator, segregate in a separate account approved by the
Administrator), the entire remainder of such Collections (or in the case of a
day following the provision of an Exiting Notice that is not also a Termination
Day, an amount equal to the Exiting Purchasers’ ratable share of such
Collections based on their respective Capital; provided, however, that solely
for purposes of determining such Exiting Purchasers’ ratable share of such
Collections, such Exiting Purchasers’ Capital shall be deemed to remain constant
from the date of the provision of an Exiting Notice until the date such Exiting
Purchasers’ Capital has been paid in full; itbeingunderstood that if a
Termination Day occurs after the provision of such Exiting Notice, such Exiting
Purchasers’ Capital shall be recalculated taking into account amounts received
by such Exiting Purchasers in respect of this parenthetical and, thereafter,
Collections shall be set aside for all Purchasers ratably in respect of their
respective Capital (as recalculated)); and
(iv)    release to the Seller (subject to Section 1.4(f)) for its own account
any Collections in excess of: (w) amounts required to be reinvested in
accordance with clause (ii)plus (x) the amounts that are required to be set
aside pursuant to clause (i) above, pursuant to the proviso to clause (ii) above
and pursuant to clause (iii) above, plus (y) the Seller’s Share of the Servicing
Fee accrued and unpaid through such day and all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer for servicing, collecting and
administering the Pool Receivables plus (z) all other amounts then due and
payable by the Seller under this Agreement to the Purchasers, the Purchaser
Agents, the Administrator, and any other Indemnified Party or Affected Person.
(c)    The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), deposit into the account specified by each Purchaser Agent on
each Settlement Date, Collections held for such Purchaser Agent (for the benefit
of its related Purchasers) pursuant to clause (b)(i) or (f)plus the amount of
Collections then held for such Purchaser Agent (for the benefit of its related
Purchasers) pursuant to clauses (b)(ii) and (iii) of Section 1.4; provided, that
if Meritor or an Affiliate thereof is the Servicer, such day is not a
Termination Day and the Administrator has not notified Meritor (or such
Affiliate) that such right is revoked, Meritor (or such Affiliate) may retain
the portion of the Collections set aside pursuant to clause (b)(i) that
represents the aggregate of each Purchasers’ Share of the Servicing Fee. On or
prior to the last day of each Settlement Period, each Purchaser Agent will
notify the Servicer telephonically, by electronic mail or by facsimile of the
amount of Discount accrued with respect to each Portion of Capital during such
related Settlement Period.
(d)    The Servicer shall distribute the amounts described in clause (c) above
as follows:
(i)    if such distribution occurs on a day that is not a Termination Day:
(A)    first to each Purchaser Agent ratably according to the Discount and Fees
accrued during such Settlement Period (for the benefit of the relevant
Purchasers within such Purchaser Agent’s Purchaser Group) in payment in full of
all such accrued Discount with respect to each Portion of Capital maintained by
such Purchasers and all such accrued Fees; it being understood that each
Purchaser Agent shall distribute such amounts to the Purchasers within such
Purchaser Agent’s Purchaser Group ratably according to Discount and Fees,
respectively; and
(B)    second, if the Servicer has set aside amounts in respect of the Servicing
Fee pursuant to clause (b)(i) and has not retained such amounts pursuant to
clause (c), to the Servicer (payable in arrears on each Settlement Date) in
payment in full of the aggregate of the Purchasers’ Share of accrued Servicing
Fees so set aside; and

701648899 12403015    

--------------------------------------------------------------------------------




(ii)    if such distribution occurs on a Termination Day:
(A)    first, if Meritor or an Affiliate thereof is not the Servicer, to the
Servicer in payment in full of the Purchasers’ Share of all accrued Servicing
Fees;
(B)    second, to each Purchaser Agent ratably (based on the aggregate accrued
and unpaid Discount and Fees payable to all Purchasers at such time) (for the
benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser Group) in
payment in full of all accrued Discount with respect to each Portion of Capital
funded or maintained by the Purchasers within such Purchaser Agent’s Purchaser
Group and all accrued Fees;
(C)    third, to each Purchaser Agent ratably according to the aggregate of the
Capital of each Purchaser in each such Purchaser Agent’s Purchaser Group (for
the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group) in payment in full of each Purchaser’s Capital; itbeingunderstoodthat
each Purchaser Agent shall distribute the amounts described in the first, second
and third clauses of this Section 1.4(d)(ii) to the Purchasers within such
Purchaser Agent’s Purchaser Group ratably according to Discount, Fees and
Capital, respectively;
(D)    fourth, to the LC Collateral Account for the benefit of the LC Bank and
the LC Participants, the amount necessary to cash collateralize the LC
Participation Amount until the amount of cash collateral held in suchLC
Collateral Account equals 100% of the LC Participation Amount plus the amount of
all LC Fees (as defined in the Fee Letter) to accrue thereon through the
scheduled expiration of the related Letters of Credit;
(E)    fifth, if the Aggregate Capital and accrued Aggregate Discount with
respect to each Portion of Capital for all Purchaser Groups have been reduced to
zero, and the aggregate of the Purchasers’ Share of all accrued Servicing Fees
payable to the Servicer (if other than Meritor or an Affiliate thereof) have
been paid in full, to each Purchaser Agent ratably, based on the amounts payable
to each Purchaser in such Purchaser Agent’s Purchaser Group (for the benefit of
the relevant Purchasers in such Purchaser Agent’s Purchaser Group), the
Administrator and any other Indemnified Party or Affected Person in payment in
full of any other amounts owed thereto by the Seller or the Servicer hereunder,
and
(F)    sixth, to the Servicer (if the Servicer is Meritor or an Affiliate
thereof) in payment in full of the aggregate of the Purchasers’ Share of all
accrued Servicing Fees.
After the Aggregate Capital, Aggregate Discount, fees payable pursuant to the
Fee Letters and Servicing Fees with respect to the Purchased Interest, and any
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified Party or Affected Person hereunder,
have been paid in full, and (on and after a Termination Day) after an amount
equal to 100% of the LC Participation Amount is on deposit in the LC Collateral
Account, all additional Collections with respect to the Purchased Interest shall
be paid to the Seller for its own account.
(e)    For the purposes of this Section 1.4:

701648899 12403015    

--------------------------------------------------------------------------------




(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected or returned goods or
services, or any revision, cancellation, allowance, rebate, discount or other
adjustment made by the Seller or any Affiliate of the Seller or the Servicer or
any Affiliate of the Servicer, or any setoff or dispute between the Seller or
any Affiliate of the Seller or the Servicer or any Affiliate of the Servicer and
an Obligor, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such reduction or adjustment and (i)
prior to the Facility Termination Date, hold any and all such amounts in trust
for the benefit of the Purchasers and their assigns and, on the following
Settlement Date, apply such amounts in accordance with this Section 1.4 or (ii)
on or after the Facility Termination Date, immediately pay any and all such
amounts in respect thereof to a Lock-Box Account for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
(ii)    if the representation and warranty in Section l(j) of Exhibit III is not
true on the day such representation and warranty is made or deemed made, or if
any of the representations or warranties in Section3(a) of Exhibit III is not
true with respect to any Pool Receivable, the Seller shall be deemed to have
received a Collection of such Pool Receivable in full and, shall immediately pay
the amount of such deemed Collection to a Lock-Box Account (or as otherwise
directed by the Administrator at such time) for the benefit of the Purchasers
and their assigns and for application pursuant to Section 1.4;
(iii)    except as otherwise required by applicable law or the relevant
Contract, all Collections received from an Obligor of any Receivable shall be
applied to the Receivables of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, unless such Obligor
designates its payment for application to specific Receivables; and
(iv)    if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.
(f)    If at any time the Seller shall wish to cause the reduction of Aggregate
Capital (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Capital), the Seller may do so as follows:
(i)    the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in substantially the form of Annex C (each, a “Paydown
Notice”) at least one Business Dayprior to the date of such reduction, such
Paydown Notice shall include, among other things, the amount of such proposed
reduction and the proposed date on which such reduction will commence;
(ii)    (A) on the proposed date of the commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections not to be reinvested
until the amount thereof not so reinvested shall equal the desired amount of
reduction or (B) the Seller shall remit to each Purchaser Agent’s account (for
the benefit of the related Purchasers in such Purchaser Agent’s Purchaser
group), no later than 1:00 p.m. (New York time), in immediately available funds,
an amount equal to the desired amount of such reduction together with accrued
and unpaid Aggregate Discount, and Aggregate Discount to accrue through the next
Settlement Date, with respect to such Aggregate Capital, ratably based on such
Purchaser Agent’s Purchasers’ portion of the Aggregate Capital reduced thereby
and portion of the related Aggregate Discount; and

701648899 12403015    

--------------------------------------------------------------------------------




(iii)    the Servicer shall hold such Collections in trust for the benefit of
the Purchasers ratably (based on their respective Portions of Capital funded
thereby) for payment to such Purchaser Agent (for the benefit of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group) on the next Settlement
Date immediately following the current Settlement Period or such other date
approved by the Administrator and each such Purchaser Agent, and the Aggregate
Capital (together with the Capital of any related Purchaser) shall be deemed
reduced in the amount to be paid to each such Purchaser Agent (on behalf of its
related Purchasers) only when in fact finally so paid; and
(iv)    provided, that the amount of any such reduction shall be not less than
$500,000 and shall be an integral multiple of $100,000 in excess thereof.
Section 1.5    Fees.
The Seller shall pay to the Administrator, Purchaser Agents and Purchasers
certain fees in the amounts and on the dates set forth in one or more fee letter
agreements, in each case entered into from time to time by and among the Seller,
(the Servicer if applicable) and the applicable Purchaser Agent and/or the
Administrator (as any such fee letter agreement may be amended, restated,
supplemented or otherwise modified from time to time, each, a “Fee Letter”).
Section 1.6    Payments and Computations, Etc.
(a)    All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than noon (New York time)on the day when due in immediately available funds to
each account designated by each applicable Purchaser Agent (for the benefit of
the Purchasers in such Purchaser Agent’s Purchaser Group) and/or the
Administration Account, as applicable. All amounts received after noon (New York
time) will be deemed to have been received on the next Business Day. Except as
expressly set forth herein (including, without limitation, as set forth in
Sections 1.4(b)(ii) or (iii) with respect to Collections held in trust for
Exiting Purchasers), each Purchaser Agent shall distribute the amounts paid to
it hereunder for the benefit of the Purchasers in its Purchaser Group to the
Purchasers within its Purchaser Group ratably (x) in the case of such amounts
paid in respect of Discount and Fees, according to the Discount and Fees payable
to such Purchasers and (y) in the case of such amounts paid in respect of
Capital (or in respect of any other obligations other than Discount and Fees),
according to the outstanding Capital funded by such Purchasers.
(b)    The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
(c)    All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate (other than pursuant to clause (c) of
the definition thereof)) days for the actual number of days elapsed. Whenever
any payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next Business Day and
such extension of time shall be included in the computation of such payment or
deposit.
Section 1.7    Increased Costs.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    If after the Closing Date the Administrator, any Purchaser Agent, any
Purchaser, any Liquidity Provider or any other Program Support Provider or any
of their respective Affiliates (each an “Affected Person”) reasonably determines
that any Change in Law affects or would affect the amount of capital required or
expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of (or otherwise to maintain the
investment in) Pool Receivables or issue any Letter of Credit related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type, then, upon demand by such Affected Person or
its related Purchaser Agent (with a copy to the Administrator), the Seller shall
promptly pay to the related Purchaser Agent, for the account of such Affected
Person, from time to time as specified by such Affected Person or its related
Purchaser Agent, additional amounts sufficient to compensate such Affected
Person for such increased costs in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments.
(b)    If due to any Change in Law, there shall be any increase after the
Closing Date in the cost (other than Taxes, which shall be governed by Section
1.10) to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Interest (or its portion thereof and
including, without limitation, funding or maintaining its Capital or issuing or
participating in any Letter of Credit), then, upon demand by such Affected
Person, the Seller shall promptly pay to such Affected Person, from time to time
as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person for such increased costs.
(c)    A certificate of an Affected Person (or its related Purchaser Agent)
setting forth the amount or amounts necessary to compensate such Affected Person
as specified in clause (a) or (b) of this Section and delivered to the Seller
and the Administrator, shall be conclusive absent manifest error. The Seller
shall pay such Affected Person’s related Purchaser Agent (for the account of
such Affected Person) the amount shown as due on the first Settlement Date
occurring after the Seller’s receipt of such certificate.
(d)    Notwithstanding anything in this Section 1.7 to the contrary, (i) if any
Affected Person fails to give demand for amounts or losses incurred in
connection with this Section 1.7 within one hundred and eighty (180) days after
it obtains knowledge that it is subject to increased capital requirements or has
incurred other increased costs, such Affected Person shall, with respect to
amounts payable pursuant to this Section 1.7, only be entitled to payment under
this Section 1.7 for amounts or losses incurred from and after the date one
hundred and eighty (180) days prior to the date that such Affected Person does
give such demand, and (ii) the Seller shall not be required under this Section
1.7 to pay to any Affected Person (x) any amount that has been fully and finally
paid in cash to such Affected Person pursuant to the other provisions of this
Agreement or any other Transaction Document, (y) any amount if the payment of
such amount is expressly excluded from the Seller’s payment obligations
hereunder by any provision of this Agreement, or (z) any amount, if such amount
constitutes Taxes, which shall be governed by Section 1.10.
Section 1.8    Requirements of Law.
(a)If any Affected Person reasonably determines that any Change in Law:
(i)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder; or

701648899 12403015    

--------------------------------------------------------------------------------




(ii)    does or shall impose on such Affected Person any other condition or
requirement;
and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand therefor by such Affected Person, the Seller shall
pay to such Affected Person additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred.
(b)A certificate of an Affected Person (or its related Purchaser Agent) setting
forth the amount or amounts necessary to compensate such Affected Person as
specified in clause (a) of this Section and delivered to the Seller and the
Administrator, shall be conclusive absent manifest error. The Seller shall pay
such Affected Person’s related Purchaser Agent (for the account of such Affected
Person) the amount shown as due on each Settlement Date occurring after the
Seller’s receipt of such certificate.
(c)Notwithstanding anything in this Section 1.8 to the contrary, (i) if any
Affected Person fails to give demand for amounts or losses incurred in
connection with this Section 1.8 within one hundred and eighty (180) days after
it obtains knowledge that it has suffered additional costs or reduced amounts
receivable, such Affected Person shall, with respect to amounts payable pursuant
to this Section 1.8, only be entitled to payment under this Section 1.8 for
amounts or losses incurred from and after the date one hundred and eighty (180)
days prior to the date that such Affected Person does give such demand, and
(ii) the Seller shall not be required under this Section 1.8 to pay to any
Affected Person (x) any amount that has been fully and finally paid in cash to
such Affected Person pursuant to the other provisions of this Agreement or any
other Transaction Document, (y) any amount if the payment of such amount is
expressly excluded from the Seller’s payment obligations hereunder by any
provision of this Agreement, or (z) any amount, if such amount constitutes
Taxes, which shall be governed by Section 1.10.
Section 1.9    Inability to Determine the Euro-Rate.
(a)    If the Administrator (or any Purchaser Agent) determines on any day
(which determination shall be final and conclusive absent manifest error) that,
by reason of circumstances affecting the interbank eurodollar market generally,
(i) deposits in dollars are not being offered to banks in the interbank
eurodollar market for such day, (ii) adequate means do not exist for
ascertaining the Euro-Rate for such day or (iii) the Euro-Rate does not
accurately reflect the cost to any Purchaser (as determined by such Purchaser or
such Purchaser’s Purchaser Agent) of maintaining any Portion of Capital during
any Settlement Period (or portion thereof), then the Administrator (or any
Purchaser Agent) shall give notice thereof to the Seller. Thereafter, until the
Administrator or such Purchaser Agent notifies the Seller that the circumstances
giving rise to such suspension no longer exist, (A) no Portion of Capital shall
be funded at the Alternate Rate determined by reference to the Euro-Rate,
(B) the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate shall, be converted to
the Alternate Rate determined by reference to the Base Rate without reference to
clause (c) of the definition thereof and (C) the Discount for any outstanding
Portions of Capital then funded at the Base Rate determined by reference to the
Euro-Rate shall, be converted to the Base Rate determined without reference to
clause (c) of the definition thereof.

701648899 12403015    

--------------------------------------------------------------------------------




(b)    If, on any day, the Administrator shall have been notified by any
Affected Person that such Affected Person has determined (which determination
shall be final and conclusive) that, any Change in Law, or compliance by such
Affected Person with any Change in Law shall make it unlawful or impossible for
such Affected Person to fund or maintain any Portion of Capital at the Alternate
Rate and based upon the Euro-Rate, the Administrator shall notify the Seller
thereof. Upon receipt of such notice, until the Administrator notifies the
Seller that the circumstances giving rise to such determination no longer apply,
(A) no Portion of Capital shall be funded at the Alternate Rate determined by
reference to the Euro-Rate and (B) the Discount for any outstanding Portions of
Capital then funded at the Alternate Rate determined by reference to the
Euro-Rate shall be converted to the Alternate Rate determined by reference to
the Base Rate either (i) on the last day of the then current Settlement Period
(or solely with respect to the Euro-Rate, immediately) if such Affected Person
may lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate to such day, or (ii) immediately, if
such Affected Person may not lawfully continue to maintain such Portion of
Capital at the Alternate Rate determined by reference to the Euro-Rate to such
day.
Section 1.10    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Seller hereunder shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes; provided that if the Seller
shall be required by Applicable Law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions for Indemnified Taxes (including any Other Taxes)
(including deductions applicable to additional sums payable under this Section)
each Affected Person receives an amount equal to the sum it would have received
had no such deductions for Indemnified Taxes (including any Other Taxes) been
made, (ii) the Seller shall make such deductions and (iii) the Seller shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
(b)    Payment of Other Taxes by the Seller. Without limiting the provisions of
paragraph (a) above, the Seller shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)    Indemnification by the Seller. The Seller shall indemnify the
Administrator, any Purchaser, and any Purchaser Agent within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) described in this Section
1.10 that are paid by the Administrator, such Purchaser, or such Purchaser
Agent, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Seller by the Administrator, such Purchaser, or such
Purchaser Agent (with a copy to the Administrator), shall be conclusive absent
manifest error.
(d)    Evidence of Payments. As soon as practicable (but not later than 30 days)
after any payment of Indemnified Taxes or Other Taxes by the Seller to a
Governmental Authority, the Seller shall deliver to the Administrator and the
applicable Affected Person (or its related Purchaser Agent) the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrator and the applicable
Purchaser Agent.

701648899 12403015    

--------------------------------------------------------------------------------




(e)    Treatment of Certain Refunds. If an Affected Person determines, in its
sole discretion, that it has received a refund or credit of any Taxes as to
which it has been reimbursed or indemnified by the Seller, it shall pay over
such refund or credit to the Seller (but only to the extent of indemnity
payments made, or additional amounts paid, by the Seller under this Section 1.10
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses as such Affected Person and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund net of
any applicable Taxes payable in respect of such interest); provided that, the
Seller upon the request of such Affected Person, agrees to repay the amount paid
over to the Seller (plus any penalties, interest, or other charges imposed by
the relevant Governmental Authority) to such Affected Person in the event such
Affected Person is required to repay such refund to such Governmental Authority.
This Section 1.10 shall not be construed to require any Affected Person to make
available its tax returns or any other information relating to its Taxes which
it deems confidential) to the Seller or any other Person.
(f)    Exclusions. Notwithstanding anything in this Section 1.10 to the
contrary, the Seller shall not be required to pay to an Affected Person any
amount pursuant to this Section 1.10 to the extent (i) such amount has been
fully and finally paid in cash to such Affected Person pursuant to the other
provisions of this Agreement or (ii) the payment of such amount is expressly
excluded from the Seller’s payment obligations hereunder by any provision of
this Agreement (excluding, for the avoidance of doubt, any provision of this
Agreement stating that Taxes are to be governed by this Section 1.10).
Section 1.11    Letters of Credit.
Subject to the terms and conditions hereof, the LC Bank shall issue or cause the
issuance of Letters of Credit (“Letters of Credit”) on behalf of Seller (and, if
applicable, on behalf of, or for the account of, such Originator or an Affiliate
of such Originator in favor of such beneficiaries as such Originator or an
Affiliate of such Originator may elect with the consent of the Seller);
provided, however, that the LC Bank will not be required to issue or cause to be
issued any Letters of Credit to the extent that after giving effect thereto the
issuance of such Letters of Credit would then cause (a) the sum of (i) the
Aggregate Capital plus (ii) the LC Participation Amount to exceed the Purchase
Limit or (b) the LC Participation Amount to exceed the aggregate of the
Commitments of the LC Participants (other than Defaulting Purchasers). All
amounts drawn upon Letters of Credit shall accrue Discount for each day such
drawn amounts shall have not been reimbursed.
Section 1.12    Issuance of Letters of Credit; Participations.
(a)    The Seller may request the LC Bank, upon two Business Days’ prior written
notice submitted on or before 1:00 p.m., New York time, to issue a Letter of
Credit by delivering to the Administrator, the LC Bank’s form of Letter of
Credit Application (the “Letter of Credit Application”), substantially in the
form of Annex E attached hereto and a Purchase Notice, substantially in the form
of Annex B hereto, in each case completed to the satisfaction of the
Administrator and the LC Bank; and, such other certificates, documents and other
papers and information as the Administrator or the LC Bank may reasonably
request. The Seller also has the right to give instructions and make agreements
with respect to any Letter of Credit Application and the disposition of
documents, and to agree with the Administrator or the LC Bank upon any
amendment, extension or renewal of any Letter of Credit.

701648899 12403015    

--------------------------------------------------------------------------------




(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Facility Termination Date or (y)
the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Section 1.1(a) or Exhibit II) to issuing such
Letter of Credit hereunder (as if such Letter of Credit were then being first
issued) are not satisfied (other than any such condition requiring the Seller to
submit a Purchase Notice or Letter of Credit Application in respect thereof),
then the LC Bank, in the case of clause (x) above, may (or, at the written
direction of any LC Participant, shall) or, in the case of clause (y) above,
shall, use reasonable efforts in accordance with (and to the extent permitted
by) the terms of such Letter of Credit to prevent the extension of such expiry
date (including notifying the Seller and the beneficiary of such Letter of
Credit in writing prior to the Notice Date that such expiry date will not be so
extended). Each Letter of Credit shall be subject either to the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank.
(c)    The Administrator shall promptly notify the LC Bank and each LC
Participant, at such Person’s address for notices hereunder, of the request by
the Seller for a Letter of Credit hereunder, and shall provide the LC Bank and
LC Participants with the Letter of Credit Application and Purchase Notice
delivered to the Administrator by the Seller pursuant to paragraph (a), above,
by the close of business on the day received or if received on a day that is not
a Business Day or on any Business Day after 1:00 p.m., New York time, on such
day, on the next Business Day.
(d)    Immediately upon the issuance by the LC Bank of any Letter of Credit (or
any amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each LC
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s Pro Rata
Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Seller hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (d) to reflect the new Pro Rata Shares of
the assignor and assignee LC Participant or of all LC Participants with
Commitments, as the case may be. In the event that the LC Bank makes any payment
under any Letter of Credit and the Seller shall not have reimbursed such amount
in full to the LC Bank pursuant to Section 1.14(b), each LC Participant shall be
obligated to make Participation Advances with respect to such Letter of Credit
in accordance with Section 1.14(c).
Section 1.13    Requirements For Issuance of Letters of Credit.

701648899 12403015    

--------------------------------------------------------------------------------




The Seller shall authorize and direct the LC Bank to name the Seller, an
Originator or an Affiliate of an Originator as the “Applicant” or “Account
Party” of each Letter of Credit.
Section 1.14    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each LC
Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to noon, New York time, on each date that an amount is paid by the
LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in an
amount equal to the amount so paid by the LC Bank. In the event the Seller fails
to reimburse the LC Bank for the full amount of any drawing under any Letter of
Credit by noon, New York time, on the Drawing Date (including because the
conditions precedent to a Funded Purchase deemed to have been requested by
Seller pursuant to Section 1.1(b) to reimburse the LC Bank shall not have been
satisfied), the LC Bank will promptly notify each LC Participant thereof. Any
notice given by the LC Bank pursuant to this Section may be oral if immediately
confirmed in writing; provided that the lack of such an immediate written
confirmation shall not affect the conclusiveness or binding effect of such oral
notice.
(c)    Each LC Participant shall upon any notice pursuant to subclause (b) above
make available to the LC Bank an amount in immediately available funds equal to
its Pro Rata Share of the amount of the drawing (a “Participation Advance”),
whereupon the LC Participants shall each be deemed to have made a Funded
Purchase in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Capital on and after the fourth day following the Drawing
Date. The LC Bank will promptly give notice of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this
subclause (c), provided that such LC Participant shall not be obligated to pay
interest as provided in subclauses (i) and (ii) above until and commencing from
the date of receipt of notice from the LC Bank or the Administrator of a
drawing. Each LC Participant’s Commitment shall continue until the last to occur
of any of the following events: (A) the LC Bank ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Persons (other
than the Seller) have been fully reimbursed for all payments made under or
relating to Letters of Credit.
Section 1.15    Repayment of Participation Advances.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank, or (ii) in payment of Discount on the Funded Purchases made or deemed to
have been made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; itbeingunderstood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.
(b)    If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate,
from the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.
Section 1.16    Documentation.
The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s interpretations of any Letter of Credit issued for the
Seller and by the LC Bank’s written regulations and customary practices relating
to letters of credit, though the LC Bank’s interpretation of such regulations
and practices may be different from the Seller’s own. In the event of a conflict
between the Letter of Credit Application and this Agreement, this Agreement
shall govern. It is understood and agreed that, except in the case of gross
negligence or willful misconduct by the LC Bank, the LC Bank shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following the Seller’s instructions or those contained in the Letters of Credit
or any modifications, amendments or supplements thereto.
Section 1.17    Determination to Honor Drawing Request.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
Section 1.18    Nature of Participation and Reimbursement Obligations.
Each LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
LC Participant may have against the LC Bank, the Administrator, the Purchaser
Agents, the Purchasers, the Seller or any other Person for any reason
whatsoever;

701648899 12403015    

--------------------------------------------------------------------------------




(ii)    the failure of the Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;
(iii)    any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which Seller, an
Originator or any Affiliate thereof on behalf of which a Letter of Credit has
been issued may have against the LC Bank, the Administrator, any Purchaser, any
Purchaser Agent or any other Person for any reason whatsoever;
(iv)    any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any LC Participant, the Administrator, any Purchaser or any Purchaser
Agent or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Subsidiaries of the Seller or
any Affiliates of the Seller and the beneficiary for which any Letter of Credit
was procured);
(v)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;
(vi)    payment by the LC Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit other than as a result of the gross
negligence or willful misconduct of the LC Bank;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
(ix)    any Material Adverse Effect;
(x)    any breach of this Agreement or any Transaction Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to the Seller, any Originator or any Affiliate thereof;

701648899 12403015    

--------------------------------------------------------------------------------




(xii)    the fact that a Termination Event or an Unmatured Termination Event
shall have occurred and be continuing;
(xiii)    the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
Section 1.19    Indemnity.
In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable Attorney Costs) which the Administrator, the LC Bank, any
LC Participant or any of their respective Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
Section 1.20    Liability for Acts and Omissions.

701648899 12403015    

--------------------------------------------------------------------------------




As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the foregoing, none of the Administrator,
the LC Bank, the LC Participants, the Purchaser Agents or the Purchasers shall
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the LC Bank or any LC Participant shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Seller against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Seller and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, facsimile or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrator, the LC Bank, the LC
Participants, the Purchaser Agents and the Purchasers, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the LC Bank’s rights or powers hereunder. In no event shall
the Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers or their respective Affiliates, be liable to the Seller or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Administrator, the LC Bank,
the LC Participants, the Purchaser Agents or the Purchasers or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

701648899 12403015    

--------------------------------------------------------------------------------




In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.
Section 1.21    Intended Tax Treatment.
All parties to this Agreement covenant and agree to treat any Purchase and any
drawing on a Letter of Credit under this Agreement as debt for all federal
income tax purposes (the “Intended Tax Treatment”). All parties to this
Agreement agree not to take any position on any tax return inconsistent with the
Intended Tax Treatment
Section 1.22    Mitigation of Obligations; Replacement of Purchasers.
(a)    If any Affected Person requests compensation under Section 1.7 or Section
1.8, or if the Seller is required to pay any additional amount to any Affected
Person or any Governmental Authority for the account of any Affected Person
pursuant to Section 1.10, then such Affected Person or its related Purchaser(s)
shall (at the request of the Seller) use reasonable efforts to designate a
different office for funding or booking its interests hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Affected Person or Purchaser, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 1.7, 1.8 or 1.10, as the case may be, in the future,
and (ii) would not subject any such Affected Person or Purchaser to any
unreimbursed cost or expense and would not otherwise be disadvantageous to any
such Affected Person or Purchaser. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Affected Person and its related
Purchaser(s) in connection with any such designation or assignment.
(b)    At any time when there is more than one Purchaser Group, the Seller shall
be permitted to replace any Purchaser (and the related Purchaser Group) who has
(or whose Liquidity Provider or Program Support Provider has) requested
compensation under Section 1.7 or Section 1.8, or has give notice under Section
1.9(b), or if the Seller is required to pay any additional amount to such
Purchaser, or its Purchaser Agent or any Governmental Authority for the account
of such Purchaser pursuant to Section 1.10; provided,however, that the Seller
shall be permitted to replace (i) the Purchaser Group of which the Administrator
is a member, or (ii) any Purchaser which is administered by the Administrator or
an Affiliate thereof only if, in either case, the Administrator is also replaced
contemporaneously, pursuant to documents reasonable satisfactory to the
Administrator; provided that (i) the replacement financial institution shall
purchase, at par, all Capital, Discount and other amounts owing to such replaced
Purchaser on or prior to the date of replacement, (ii) the replacement financial
institution, if not already a member of an existing Purchaser Group, shall be
reasonably satisfactory to the Administrator and the LC Bank, (iii) until such
time as replacement shall be consummated, the Seller shall pay all additional
amounts requested under Section 1.7, 1.8, or 1.10, subject to the terms of this
Agreement, and (iv) any such replacement shall not be deemed to be a waiver of
any right that the Seller, the Administrator, any Purchaser Agent or any other
Purchaser shall have against the replaced Purchaser or any member of its
Purchaser Group. No Purchaser or Purchaser Group may be replaced pursuant to
this clause (b) at any time when there is only one Purchaser Group.


 


701648899 12403015    

--------------------------------------------------------------------------------





ARTICLE II.    

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS
Section 2.1    Representations and Warranties; Covenants.
Each of the Seller and the Servicer hereby makes the representations and
warranties, and hereby agrees to perform and observe the covenants, applicable
to it as set forth in Exhibits III and IV, respectively.
Section 2.2    Termination Events.
If any of the Termination Events set forth in Exhibit V shall occur and while it
is continuing, the Administrator may (with the consent of the Majority Purchaser
Agents) and shall (at the direction of the Majority Purchaser Agents), by notice
to the Seller, declare the Facility Termination Date to have occurred (in which
case the Facility Termination Date shall be deemed to have occurred); provided,
that automatically upon the occurrence of any event (without any requirement for
the passage of time or the giving of notice) described in paragraph (e) of
Exhibit V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, the
Purchasers, the Purchaser Agents and the Administrator shall have, in addition
to the rights and remedies that they may have under this Agreement, all other
rights and remedies provided to secured parties after default under the UCC and
under other applicable law, which rights and remedies shall be cumulative.
ARTICLE III.    

INDEMNIFICATION
Section 3.1    Indemnities by the Seller.

701648899 12403015    

--------------------------------------------------------------------------------




Without limiting any other rights that the Administrator, the Purchasers, the
Purchaser Agents, the Liquidity Providers, any Program Support Provider or any
of their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses, liabilities and penalties (including reasonable Attorney Costs)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
at any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or the acquisition of any portion of the Purchased Interest, or any
action taken or omitted by any of the Indemnified Parties (including any action
taken by the Administrator as attorney-in-fact for the Seller or any Originator
hereunder or under any other Transaction Document) whether arising by reason of
the acts to be performed by the Seller hereunder or otherwise, excluding only
Indemnified Amounts to the extent: (a) a final non-appealable judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct of the Indemnified Party seeking
indemnification or (b) due to the credit risk of the Obligor, and for which
reimbursement would constitute recourse to any Originator, the Seller or the
Servicer for uncollectible Receivables or (c) such Indemnified Amounts include
Taxes (which shall be governed by Section 1.10); provided, however, that nothing
contained in this sentence shall limit the liability of the Seller or the
Servicer or limit the recourse of any Indemnified Party to the Seller or the
Servicer for any amounts otherwise specifically provided to be paid by the
Seller or the Servicer hereunder. Without limiting the foregoing
indemnification, and subject to the exclusions in the preceding sentence, the
Seller shall indemnify each Indemnified Party for Indemnified Amounts (including
losses in respect of uncollectible Receivables regardless for purposes of these
specific matters whether reimbursement therefor would constitute recourse to the
Seller or the Servicer, except as set forth in subclause (viii) below) relating
to or resulting from any of the following:
(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable
as of the date of such calculation, the failure of any information contained in
any Information Package to be true and correct, or the failure of any other
information provided to any Purchaser or the Administrator with respect to the
Receivables or this Agreement to be true and correct;
(ii)    the failure of any representation, warranty or statement made or deemed
made by the Seller (or any employee, officer or agent of the Seller) under or in
connection with this Agreement, any other Transaction Document, any Information
Package or any other information or report delivered by or on behalf of the
Seller pursuant hereto to have been true and correct as of the date made or
deemed made when made;
(iii)    the failure by the Seller to comply with any applicable law, rule or
regulation related to any Receivable or the related Contract or the
non-conformity of any Receivable or the related Contract with any such
applicable law, rule or regulation;
(iv)    the failure of the Seller to vest and maintain vested in the
Administrator (on behalf of the Purchasers) a first priority perfected ownership
interest or security interest in the Purchased Interest and the property
conveyed hereunder, free and clear of any Adverse Claim;
(v)    any commingling of funds to which the Administrator, any Purchaser Agent
or any Purchaser is entitled hereunder with any other funds except as expressly
permitted hereunder;

701648899 12403015    

--------------------------------------------------------------------------------




(vi)    the failure to have filed, in accordance with the requirements of this
Agreement or any other Transaction Document, financing statements or other
similar instruments or documents under the UCC of each applicable jurisdiction
or other applicable laws with respect to any Receivables in, or purporting to be
in, the Receivables Pool and the other Pool Assets, whether at the time of any
Purchase or at any subsequent time;
(vii)    any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement;
(viii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including without limitation a defense based on such Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of services related
to such Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(ix)    any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which it is a party;
(x)    any action taken by the Administrator as attorney-in-fact for the Seller
or any Originator pursuant to this Agreement or any other Transaction Document;
(xi)    any environmental liability claim or products liability claim or other
claim, investigation, litigation or proceeding, arising out of or in connection
with merchandise, insurance or services that are the subject of any Contract
related to any Receivable;
(xii)    the use of proceeds of purchases or reinvestments or the issuance of
any Letter of Credit; or
(xiii)    any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.4(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason.
Section 3.2    Indemnities by the Servicer.

701648899 12403015    

--------------------------------------------------------------------------------




Without limiting any other rights that any Indemnified Party may have hereunder
or under applicable law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in an Information Package to be true and correct, or the
failure of any other information provided to any such Indemnified Party by, or
on behalf of, the Servicer to be true and correct, (b) the failure of any
representation, warranty or statement made or deemed made by the Servicer (or
any of its officers) under or in connection with this Agreement or any other
Transaction Document to which it is a party to have been true and correct as of
the date made or deemed made when made, (c) the failure by the Servicer to
comply with any applicable law, rule or regulation with respect to any Pool
Receivable or the related Contract, (d) any dispute, claim, offset or defense of
the Obligor (other than as a result of discharge in bankruptcy with respect to
such Obligor) to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the Servicer’s collection
activities with respect to such Receivable, or (e) any failure of the Servicer
to perform its duties or obligations in accordance with the provisions hereof or
any other Transaction Document to which it is a party.
ARTICLE IV.    

ADMINISTRATION AND COLLECTIONS
Section 4.1    Appointment of the Servicer.
(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to Meritor in
accordance with this Section of the designation of a new Servicer, Meritor is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence and during
the continuation of a Termination Event, the Administrator may (with the consent
of the Majority Purchaser Agents) and shall (at the direction of the Majority
Purchaser Agents) designate as Servicer any Person (including itself) to succeed
Meritor or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the duties and obligations of the
Servicer pursuant to the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in clause (a),
Meritor agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and Meritor shall cooperate
with and assist such new Servicer. Such cooperation shall include access to and
transfer of records (including Contracts) related to Pool Receivables and use by
the new Servicer of all licenses, hardware or software necessary or desirable to
collect the Pool Receivables and the Related Security.
(c)    Meritor acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator, the Purchaser Agents and the
Purchasers have relied on Meritor’s agreement to act as Servicer hereunder.
Accordingly, Meritor agrees that it will not voluntarily resign as Servicer
without the prior written consent of the Administrator and the Purchasers.

701648899 12403015    

--------------------------------------------------------------------------------




(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) each such Sub-Servicer shall agree in writing to perform the delegated
duties and obligations of the Servicer pursuant to the terms hereof, (ii) the
Servicer shall remain liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator, the Purchaser Agents and the
Purchasers shall have the right to look solely to the Servicer for performance,
and (iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or another Affiliate of Meritor, the Administrator and
the Majority Purchaser Agents shall have consented in writing in advance to such
delegation.
Section 4.2    Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Servicer shall set aside, for the accounts of
the Seller and the Purchasers, the amount of the Collections to which each is
entitled in accordance with Article I. The Servicer may, in accordance with the
applicable Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and the related
Contracts as the Servicer may determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policy or required under applicable laws, rules or regulations or the
applicable Contract; provided, however, that for the purposes of this Agreement
(i) such action shall not change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable under this Agreement or
limit the rights of any of the Purchasers, Purchaser Agents or the Administrator
under this Agreement or any other Transaction Document and (iii) if a
Termination Event has occurred and is continuing and Meritor or an Affiliate
thereof is serving as the Servicer, Meritor or such Affiliate may take such
action only upon the prior approval of the Administrator. The Seller shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Seller and the Administrator (individually and for the benefit of the
Purchasers), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable. Notwithstanding anything to the contrary contained herein, if a
Termination Event has occurred and is continuing, the Administrator may direct
the Servicer (whether the Servicer is Meritor or any other Person) to commence
or settle any legal action to enforce collection of any Pool Receivable that is
a Defaulted Receivable or to foreclose upon or repossess, if applicable, any
Related Security with respect to any such Defaulted Receivable.
(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Meritor or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Meritor or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Seller all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.

701648899 12403015    

--------------------------------------------------------------------------------




(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. After such termination, if Meritor or an Affiliate thereof was not the
Servicer on the date of such termination, the Servicer shall promptly deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
Section 4.3    Account Arrangements.
Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and in each case delivered original
counterparts thereof to the Administrator. Upon the occurrence of a Termination
Event and during the continuance thereof, the Administrator may (and shall, at
the direction of the Majority Purchaser Agents) give notice to each Lock-Box
Bank, the Seller and the Servicer that the Administrator is exercising its
rights under the Lock-Box Agreements to do any or all of the following: (a) to
have the exclusive control of the Lock-Box Accounts (and any funds therein)
transferred to the Administrator (for the benefit of the Purchasers) and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the proceeds that are sent to the respective Lock-Box Accounts redirected
pursuant to the Administrator’s instructions rather than deposited in the
applicable Lock-Box Account, and (c) to take any or all other actions permitted
under the applicable Lock-Box Agreement. The Seller hereby agrees that if the
Administrator at any time takes any action set forth in the preceding sentence,
the Administrator shall have exclusive control (for the benefit of the
Purchasers) of the proceeds (including Collections) of all Pool Receivables and
the Seller hereby further agrees to take any other action that the Administrator
may reasonably request to transfer such control. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter other than through
a Lock-Box Account shall be sent immediately to, or as otherwise instructed by,
the Administrator. The parties hereto hereby acknowledge that if at any time the
Administrator takes control of any Lock-Box Account, the Administrator shall not
have any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, the Purchaser Agents, the Purchasers, any Indemnified Party, any
Affected Person or any other Person hereunder or under any other Transaction
Document, and the Administrator shall distribute or cause to be distributed such
funds in accordance with Section 4.2(b) and Article I (in each case as if such
funds were held by the Servicer thereunder).
Section 4.4    Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of a
Termination Event and upon notice to the Seller and the Servicer:
(i)    the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee;
(ii)    the Administrator may instruct the Seller or the Servicer to give notice
of the Purchasers’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of the Purchasers), and the Seller or the Servicer, as the case may
be, shall give such notice at the expense of the Seller or the Servicer, as the
case may be; provided, that if the Seller or the Servicer, as the case may be,
fails to so notify each Obligor, the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors; and

701648899 12403015    

--------------------------------------------------------------------------------




(iii)    the Administrator may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee.
(b)    The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, following the
occurrence and during the continuation of a Termination Event, to collect any
and all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
Section 4.5    Responsibilities of the Seller.
(a)    Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, any
Purchaser Agent or any Purchaser of their respective rights hereunder shall not
relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. None of the Administrator, the Purchaser Agents
and the Purchasers shall have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller or any Originator thereunder.
(b)    Meritor hereby irrevocably agrees that if at any time it shall cease to
be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Meritor shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
Meritor conducted such data-processing functions while it acted as the Servicer.
Section 4.6    Servicing Fee.
(a)    Subject to clause (b), the Servicer shall be paid a fee (the “Servicing
Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Purchasers’ Share of
such fee shall be paid through the distributions contemplated by Section 1.4(d),
and the Seller’s Share of such fee shall be paid by the Seller on each
Settlement Date.
(b)    If the Servicer ceases to be Meritor or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

701648899 12403015    

--------------------------------------------------------------------------------




Section 4.7    Authorization and Action of the Administrator and Purchaser
Agents.
(a)    Each Purchaser and Purchaser Agent hereby accepts the appointment of and
irrevocably authorizes the Administrator to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provisions of this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Administrator hereunder shall terminate on the Final Payout Date.
(b)    Each Purchaser hereby accepts the appointment of the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on Schedule IV hereto or in the Transfer Supplement or other agreement
pursuant to which such Purchaser becomes a party hereto, and irrevocably
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against any Purchaser Agent.
(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Administrator,
the Purchaser Agents and the Purchasers, and none of the Seller or the Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Section 4.7, except that this Section 4.7 shall not affect
any obligations which the Administrator, any Purchaser Agent or any Purchaser
may have to the Seller or the Servicer under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent that is not the Purchaser Agent for such Purchaser.
(d)    In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any Purchaser not in such
Purchaser Agent’s Purchaser Group, any other Purchaser Agent or the
Administrator, or any of their respective successors and assigns.
Section 4.8    Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    The Administrator shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrator shall be mechanical and administrative in nature. At
no time shall the Administrator have any duty or responsibility to any Person to
investigate or confirm the correctness or accuracy of any information or
documents delivered to it in its role as Administrator hereunder or any
obligation in respect of the failure of any Person (other than the
Administrator) to perform any obligation hereunder or under any other
Transaction Document. The Administrator shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Purchaser. Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrator any obligations in
respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein. The Administrator shall not have any duty
or responsibility, either initially or on a continuing basis, to provide any
Purchaser or Purchaser Agent with any credit or other information with respect
to the Seller, any Originator, Meritor, any Sub-Servicer or the Servicer,
whether coming into its possession before the Closing Date or at any time or
times thereafter. If the Administrator seeks the consent or approval of the
Purchasers or the Purchaser Agents to the taking or refraining from taking any
action hereunder, the Administrator shall send notice thereof to each Purchaser
(or such Purchaser’s Purchaser Agent, on its behalf) or each Purchaser Agent, as
applicable. The Administrator shall promptly notify each Purchaser Agent any
time that the Purchasers and/or Purchaser Agents, as the case may be, have
instructed the Administrator to act or refrain from acting pursuant hereto.
(b)    The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
(c)    None of the Administrator and the Purchaser Agent, nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchaser Agents (or, in the case of any Purchaser Agent, the Purchasers within
such Purchaser Agent’s Purchaser Group that have a majority of the aggregate
Commitments of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
any Sub-Servicer, the Servicer, Meritor, any Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, any
Sub-Servicer, the Servicer, Meritor, any Originator or any of their Affiliates
to perform any obligation hereunder or under the other Transaction Documents to
which it is a party (or under any Contract), or (iv) the satisfaction of any
condition specified in Exhibit II. The Administrator shall not have any
obligation to any Purchaser Agent or Purchaser to ascertain or inquire about the
observance or performance of any agreement contained in any Transaction Document
or to inspect the properties, books or records of the Seller, the Servicer, any
Originator or any of their respective Affiliates.
Section 4.9    UCC Filings.

701648899 12403015    

--------------------------------------------------------------------------------




Each of the Seller and the Purchasers expressly recognizes and agrees that the
Administrator may be listed as the assignee or secured party of record on the
various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest. In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.
Section 4.10    Agent’s Reliance, Etc.

701648899 12403015    

--------------------------------------------------------------------------------




None of the Administrator and the Purchaser Agents, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it as Administrator or as Purchaser Agent, as the case
may be, under or in connection with this Agreement except for such Person’s own
gross negligence or willful misconduct. Each of the Administrator and each
Purchaser Agent: (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by the
Administrator and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any
Purchaser or Purchaser Agent and shall not be responsible to any Purchaser or
Purchaser Agent for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, the Servicer, any
Sub-Servicer, Meritor or any Originator or to inspect the property (including
the books and records) of the Seller, the Servicer, any Sub-Servicer, Meritor or
any Originator; (iv) shall not be responsible to any Purchaser or Purchaser
Agent for the due execution, legality, validity, enforceability, genuineness,
sufficiency, or value of this Agreement, or any other instrument or document
furnished pursuant hereto; and (v) shall incur no liability under or in respect
of this Agreement or any other Transaction Document by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties. The Administrator may at any time request
instructions from the Purchasers and/or Purchaser Agents, and the Purchaser
Agents may at any time request instructions from the Purchasers in their
Purchaser Groups, with respect to any actions or approvals which by the terms of
this Agreement or of any of the other Transaction Documents the Administrator or
such Purchaser Agent is permitted or required to take or to grant, and if such
instructions are promptly requested, the Administrator and/or such Purchaser
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Transaction Documents until it shall have received such instructions from
the Majority Purchaser Agents, in the case of the Administrator or Purchasers
holding the majority of the aggregate of the Commitments in such Purchaser
Agent’s Purchaser Group, in the case of any Purchaser Agent (or, in either case,
where expressly required hereunder, from the Majority LC Participants, the LC
Bank, all of the Purchasers and/or all of the LC Participants). Without limiting
the foregoing, (x) none of the Purchasers and the Purchaser Agents shall have
any right of action whatsoever against the Administrator as a result of the
Administrator acting or refraining from acting under this Agreement or any of
the other Transaction Documents in accordance with the instructions of the
Majority Purchaser Agent and (y) none of the Purchasers in a Purchaser Agent’s
Purchaser Group shall have any right of action whatsoever against such Purchaser
Agent as a result of such Purchaser Agent acting or refraining from acting under
this Agreement or any of the other Transaction Documents in accordance with the
instructions of the Purchasers within such Purchaser Agent’s Purchaser Group
with a majority of the Commitments of such Purchaser Group. The Administrator
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the required Purchasers or
required Purchaser Agents, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all Purchasers, all Purchaser Agents
and the Administrator. Each Purchaser Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Purchasers in such Purchaser Agent’s Purchaser
Group with a majority of the Commitments of such Purchaser Group, and any such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Purchasers in such Purchaser Agent’s Purchaser Group and such
Purchaser Agent.

701648899 12403015    

--------------------------------------------------------------------------------




Section 4.11    Administrator and Affiliates.
To the extent that the Administrator or any of its Affiliates is or shall become
an LC Participant hereunder, the Administrator or such Affiliate, in such
capacity, shall have the same rights and powers under this Agreement as would
any other LC Participant hereunder and may exercise the same as though it were
not the Administrator. The Administrator and its Affiliates may generally engage
in any kind of business with the Seller, any Originator, Meritor, any
Sub-Servicer or the Servicer, any of their respective Affiliates and any Person
who may do business with or own securities of the Seller, any Originator,
Meritor, any Sub-Servicer or the Servicer or any of their respective Affiliates,
all as if it were not the Administrator hereunder and without any duty to
account therefor to any Purchaser Agent, or Purchaser.
Section 4.12    Notice of Termination Events.
Neither the Administrator nor any Purchaser Agent shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless it has received notice from, in the case of the
Administrator, any Purchaser Agent, any Purchaser, the Servicer or the Seller
and, in the case of any Purchaser Agent, the Administrator, any other Purchaser
Agent, any Purchaser, the Servicer or the Seller, in each case stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent. In the event that a Purchaser Agent receives
such a notice, it shall promptly give notice thereof to the Administrator
(unless such Purchaser Agent first received notice of such Termination Event or
Unmatured Termination Event from the Administrator) and to each of its related
Purchasers. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of the
required Purchasers, all Purchaser Agents or the LC Bank), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.
Section 4.13    Non-Reliance on Administrator, Purchaser Agents and other
Purchasers; Administrators and Affiliates.

701648899 12403015    

--------------------------------------------------------------------------------




(a)    Each Purchaser and Purchaser Agent expressly acknowledges that none of
the Administrator and the Purchaser Agents, in the case of such Purchaser, and
none of the Administrator or any other Purchaser Agent, in the case of such
Purchaser Agent, nor in either case any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrator or any Purchaser Agent
hereafter taken, including any review of the affairs of the Seller, Meritor, the
Servicer or any Originator, shall be deemed to constitute any representation or
warranty by the Administrator or such Purchaser Agent. Each Purchaser and
Purchaser Agent represents and warrants to the Administrator and such
Purchaser’s Purchaser Agent, in the case of such Purchaser, and Administrator,
in the case of such Purchaser Agent, that it has, independently and without
reliance upon the Administrator, the LC Bank, any Purchaser Agent or any
Purchaser and based on such documents and information as it has deemed
appropriate, made and will continue to make its own appraisal of any
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, Meritor, the Servicer or
the Originators, and made its own evaluation and decision to enter into this
Agreement. Except for terms specifically required to be delivered hereunder, the
Administrator shall not have any duty or responsibility to provide any Purchaser
or Purchaser Agent, and no Purchaser Agent have any duty or responsibility to
provide any Purchaser, with any information concerning the Seller, Meritor, the
Servicer or the Originators or any of their Affiliates that comes into the
possession of the Administrator or such Purchaser Agent, respectively, or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
(b)    Each of the Purchasers, the Purchaser Agents and the Administrator and
any of their respective Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with the Seller, Meritor, the Servicer or any Originator or any of
their Affiliates. With respect to the acquisition of the Eligible Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Administrator
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
“Purchaser” and “Purchasers” shall include, to the extent applicable, each of
the Purchaser Agents and the Administrator in their individual capacities.

701648899 12403015    

--------------------------------------------------------------------------------




Section 4.14    Indemnification.
Each LC Participant and Related Committed Purchaser agrees to indemnify and hold
harmless the Administrator and its officers, directors, employees,
representatives and agents and the LC Bank (to the extent not reimbursed by the
Seller, the Servicer or any Originator and without limiting the obligation of
the Seller, the Servicer, or any Originator to do so), ratably according to its
Pro Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, settlements, costs, expenses and, or
disbursements of any kind or nature whatsoever (including, in connection with
any investigative or threatened proceeding, whether or not the Administrator,
the LC Bank or such Person shall be designated a party thereto) that may at any
time be imposed on, incurred by, or asserted against the Administrator, LC Bank
or such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of the Transaction Documents or any other document furnished in
connection therewith; provided, however, that no LC Participant or Related
Committed Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements resulting from the Administrator’s or the LC Bank’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction. Without limiting the generality
of the foregoing, each LC Participant agrees to reimburse the Administrator and
the LC Bank, ratably according to their Pro Rata Shares, promptly upon demand,
for any out-of-pocket expenses (including reasonable Attorney Costs) incurred by
the Administrator or the LC Bank in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement.
Section 4.15    Successor Administrator.
The Administrator may, upon at least thirty (30) days’ notice to the Seller, the
Purchaser Agents and the Servicer, resign as Administrator. Such resignation
shall not become effective until a successor Administrator is appointed by the
Majority Purchaser Agents and the LC Bank and has accepted such appointment.
Upon such acceptance of its appointment as Administrator hereunder by a
successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the retiring Administrator, and
the retiring Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article IV shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrator.
ARTICLE V.    

MISCELLANEOUS
Section 5.1    Amendments, Etc.

701648899 12403015    

--------------------------------------------------------------------------------




No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the Majority Purchaser Agents, the LC Bank and, in the case of an amendment, by
the other parties thereto; provided, however, that no such amendment shall, (a)
without the consent of each affected Purchaser, (i) extend the date of any
payment or deposit of Collections by the Seller or the Servicer or decrease the
outstanding amount of or rate of Discount or extend the repayment of or any
scheduled payment date for the payment of any Discount in respect of any Portion
of Capital or any fees owed to a Purchaser; (ii) reduce any fees payable
pursuant to the applicable Fee Letter, (iii) forgive or waive or otherwise
excuse any repayment of Capital or change either the amount of Capital of any
Purchaser or any Purchaser’s pro rata share of the Purchased Interest; (iv)
increase the Commitment of any Purchaser; (v) amend or modify the Pro Rata Share
of any LC Participant; (vi) amend or modify the provisions of this Section 5.1
or the definition of “Capital”, “Eligible Receivables”, “Majority LC
Participants”, “Majority Purchaser Agents”, “Net Receivables Pool Balance”,
“Purchased Interest”, “Scheduled Commitment Termination Date” (other than
pursuant to an extension thereof in accordance with Article I hereof),
“Termination Day” or “Total Reserves” or (vii) amend or modify any defined term
(or any term used directly or indirectly in such defined term) used in clauses
(i) through (vi) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses and (b) without the consent of the
Majority Purchaser Agents and/or Majority LC Participants, as applicable, amend,
waive or modify any provision expressly requiring the consent of such Majority
Purchaser Agents and/or Majority LC Participant. Each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No failure on the part of any Purchaser Agent,
any Purchaser or the Administrator to exercise, and no delay in exercising any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.
Section 5.2    Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be personally delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof (or in any
other document or agreement pursuant to which it is or became a party hereto),
or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means.
Section 5.3    Successors and Assigns; Assignability; Participations.
(a)    Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; all covenants, promises and agreements by or on
behalf of any parties hereto that are contained in this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided in Section 4.1(d), neither the Seller nor
the Servicer may assign or transfer any of its rights or delegate any of its
duties hereunder or under any Transaction Document without the prior written
consent of the Administrator, each Purchaser Agent and the LC Bank.

701648899 12403015    

--------------------------------------------------------------------------------




(b)    Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided, that no
Purchaser shall grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment, waiver or modification hereto.
(c)    Assignments by Related Committed Purchasers. Any Related Committed
Purchaser may, with the prior written consent of the Seller (which the Seller
may grant or withhold in its sole discretion) assign to one or more Persons
(each a “Purchasing Related Committed Purchaser”), acceptable to each of the
Administrator, the LC Bank and the related Purchaser Agent, in each such
Person’s sole discretion, its rights and obligations herein (including its
Commitment(which shall be inclusive of its Commitment as an LC Participant)) in
whole or in part, pursuant to a supplement hereto, substantially in the form of
Annex G with any changes as have been approved by the parties thereto (each, a
“Transfer Supplement”), executed by each such Purchasing Related Committed
Purchaser, such selling Related Committed Purchaser, such related Purchaser
Agent and the Administrator; provided, that the consent of the Seller shall not
be required if (i) a Termination Event has occurred and is continuing or (ii)
such assignment is made by any Related Committed Purchaser to (A) the
Administrator, (B) any other Related Committed Purchaser, (C) any Affiliate of
the Administrator or any Related Committed Purchaser, (D) any commercial paper
conduit or similar financing vehicle sponsored or administered by such Purchaser
and for whom such Purchaser acts as a program support provider or through which
(directly or indirectly) such Purchaser does or may fund Purchases hereunder,
(E) any Liquidity Provider, (F) any Program Support Provideror (G) any Person
that (1) is in the business of issuing commercial paper notes and (2) is
associated with or administered by the Administrator or such Related Committed
Purchaser or any Affiliate of the Administrator or such Related Committed
Purchaser). Upon (i) the execution of the Transfer Supplement, (ii) delivery of
an executed copy thereof to the Seller, the Servicer, such related Purchaser
Agent and the Administrator and (iii) payment by the Purchasing Related
Committed Purchaser to the selling Related Committed Purchaser of the agreed
purchase price, if any, such selling Related Committed Purchaser shall be
released from its obligations hereunder to the extent of such assignment and
such Purchasing Related Committed Purchaser shall for all purposes be a Related
Committed Purchaser party hereto and shall have all the rights and obligations
of a Related Committed Purchaser hereunder to the same extent as if it were an
original party hereto. The amount of the Commitment of the selling Related
Committed Purchaser allocable to such Purchasing Related Committed Purchaser
shall be equal to the amount of the Commitment of the selling Related Committed
Purchaser transferred regardless of the purchase price, if any, paid therefor.
The Transfer Supplement shall be an amendment hereof only to the extent
necessary to reflect the addition of such Purchasing Related Committed Purchaser
as a “Related Committed Purchaser” and a related “LC Participant” and any
resulting adjustment of the selling Related Committed Purchaser’s Commitment
and, if applicable, selling related LC Participant’s Pro Rata Share of the LC
Participation Amount.
(d)    Assignments to Liquidity Providers and other Program Support Providers.
Any Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider shall be entitled to the
benefits of Sections 1.7 and 1.8.

701648899 12403015    

--------------------------------------------------------------------------------




(e)    Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any Liquidity Provider or Related
Committed Purchaser for such Conduit Purchaser or to any other Person; provided,
that such Conduit Purchaser may not, without the prior consent of its Related
Committed Purchasers and, so long as no Termination Event is continuing, of the
Seller (which consent the Seller may grant or withhold in its sole discretion),
make any such assignment of its rights hereunder unless the assignee (x) is a
commercial paper conduit that (i) is principally engaged in the purchase of
assets similar to the assets being purchased hereunder, (ii) has as its
Purchaser Agent the Purchaser Agent of the assigning Conduit Purchaser and (iii)
issues commercial paper or other Notes with credit ratings substantially
comparable to the ratings of the assigning Conduit Purchaser or (y) is a Related
Committed Purchaser or Liquidity Provider for such Conduit Purchaser. Any
assigning Conduit Purchaser shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Purchaser, assigning any portion of its interest in the Purchased
Interest to its assignee. Such Conduit Purchaser shall promptly (i) notify each
of the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).
(f)    Certain Pledges. Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Article V, above, any Purchaser may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure its obligations as a Purchaser hereunder, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment  shall release such Purchaser from any of its
obligations hereunder or substitute any such pledge or assignee for such
Purchaser as a party hereto.
(g)    Assignment by Administrator. This Agreement and the rights and
obligations of the Administrator hereunder shall be assignable, in whole or in
part, by the Administrator and its successors and assigns; provided, that
unless: (i) such assignment is to an Affiliate of PNC, (ii) it becomes unlawful
for PNC to serve as the Administrator or (iii) a Termination Event has occurred
and is continuing, the Seller has given prior written consent to such
assignment, which consent the Seller may grant or withhold in its sole
discretion.
(h)    Agents. Without limiting any other rights that may be available under
applicable law, the rights of the Purchasers and each Liquidity Provider may be
enforced through it or by its agents.
(i)    Disclosure; Notice. Each assignor may, in connection with an assignment
permitted hereunder, disclose to the applicable assignee (that shall have agreed
to be bound by Section 5.6) any information relating to the Servicer, the Seller
or the Pool Receivables furnished to such assignor by or on behalf of the
Servicer, the Seller, any Purchaser, any Purchaser Agent or the Administrator.
Such assignor shall give prior written notice to Seller of any assignment of
such assignor’s rights and obligations (including ownership of the Purchased
Interest) to any Person other than a Program Support Provider.
Section 5.4    Costs and Expenses.

701648899 12403015    

--------------------------------------------------------------------------------




Without limiting any of the Seller’s other obligations hereunder or under any
other Transaction Document (including, without limitation, its obligations under
Sections 1.5, 1.7, 1.8, 1.10, 1.19, 3.1 or Section 1(e) of Exhibit IV of this
Agreement), the Seller shall pay to the Administrator, the Purchaser Agents, the
Purchasers, the Indemnified Parties and the Affected Persons on demand all their
respective costs and expenses in connection with (i) the preparation,
negotiation, execution, delivery and administration (including amendments,
waivers or renewals of any provision) of this Agreement and the other
Transaction Documents, including, without limitation, costs and expenses
incurred in connection with the perfection (and continuation) of the
Administrator’s rights (on behalf of the Purchasers) in the Receivables,
Collections and the other Pool Assets, (ii) without limiting the generality of
clause (i) above, such Persons’ responses to the occurrence of any Termination
Event or Unmatured Termination Event and the enforcement of the obligations of
the Seller, the Servicer or the Originators under the Transaction Documents or
of any Obligor under a Receivable, (iii) if applicable, the maintenance by the
Administrator of the Lock-Box Accounts (and any related Lock-Boxes), including
without limitation, following the Administrator’s assumption of exclusive
control thereof in accordance with this Agreement and (iv) reasonable Attorney
Costs incurred by the Administrator, the Purchaser Agents, the Purchasers, the
Indemnified Parties and the Affected Persons in connection with any of the
foregoing.
Section 5.5    No Proceedings; Limitation on Payments.
(a)    Each of the Seller, the Servicer, the Administrator, the LC Bank, the
Purchaser Agents and the Purchasers and each assignee of the Purchased Interest
or any interest therein, and each Person that enters into a commitment to
purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by such Conduit Purchaser is paid in full. The
provisions of this paragraph shall survive any termination of this Agreement.
(b)    Each of the Servicer, the Administrator, the LC Bank, the Purchaser
Agents and the Purchasers and each assignee of the Purchased Interest or any
interest therein, and each Person that enters into a commitment to purchase the
Purchased Interest or interests therein, hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Seller any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the Final Payout Date; provided, that the
Administrator may take any such action with the prior written consent of the
Majority Purchaser Agents and the LC Bank. The provisions of this paragraph
shall survive any termination of this Agreement.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall, or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay such Conduit
Purchaser’s Notes when due and (ii) after giving effect to such payment, either
(x) such Conduit Purchaser could issue Notes to refinance all of its outstanding
Notes (assuming such outstanding Notes matured at such time) in accordance with
the program documents governing such Conduit Purchaser’s securitization program
or (y) all such Conduit Purchaser’s Notes are paid in full. Any amount which a
Conduit Purchaser does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or company obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. The provisions of this paragraph shall survive
any termination of this Agreement.

701648899 12403015    

--------------------------------------------------------------------------------




Section 5.6    Confidentiality.
Unless otherwise required by applicable law, each of the Seller and the Servicer
agrees to maintain the confidentiality of this Agreement and the other
Transaction Documents (and all drafts thereof) in communications with third
parties and otherwise; provided, that this Agreement may be disclosed: (a) to
third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel,
financial advisors and auditors if they agree to hold it confidential, subject
to applicable law, (c) in connection with any legal proceeding arising out of or
in connection with this Agreement or any other Transaction Document or the
preservation or maintenance of that party’s rights hereunder or thereunder, (d)
if required to do so by a court of competent jurisdiction whether in pursuance
of any procedure for discovering documents or otherwise, (e) pursuant to any law
in accordance with which that party is required or accustomed to act (including
applicable SEC requirements) and (f) to any Governmental Authority having
jurisdiction over the Seller or the Servicer. The restrictions in the preceding
sentence shall not apply to disclosures to any party to this Agreement by any
other party hereto, information already known to a recipient otherwise than in
breach of this Section, information also received from another source on terms
not requiring it to be kept confidential, or information that is or becomes
publicly available otherwise than in breach of this Section. Unless otherwise
required by applicable law, each of the Administrator, the Purchaser Agents and
the Purchasers agrees to maintain the confidentiality of non-public financial
information regarding Meritor, the Seller and the Originators; provided, that
such information may be disclosed to: (i) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to Meritor, (ii) legal counsel and
auditors of the Purchasers, the Purchaser Agents or the Administrator if they
agree to hold it confidential, (iii) any nationally recognized statistical
rating organization, (iv) any Program Support Provider or potential Program
Support Provider (if they agree to hold it confidential), and (v) any placement
agency placing the Notes and (vi) any Governmental Authority having jurisdiction
over the Administrator, any Purchaser Agent, any Purchaser, any Program Support
Provider or any Liquidity Provider.
Section 5.7    GOVERNING LAW AND JURISDICTION.
(a)    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

701648899 12403015    

--------------------------------------------------------------------------------




(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
Section 5.8    Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.
Section 5.9    Survival of Termination.
The provisions of Sections 1.7, 1.8, 1.10, 1.18, 1.19, 1.20, 1.21, 3.1, 3.2,
4.14, 5.4, 5.5, 5.6, 5.7, 5.9, 5.10 and 5.14 shall survive any termination of
this Agreement.
Section 5.10    WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
Section 5.11    Entire Agreement.
This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
Section 5.12    Headings.

701648899 12403015    

--------------------------------------------------------------------------------




The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
Section 5.13    Right of Setoff.
Each Purchaser is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured);
provided that such Purchaser shall notify Seller concurrently with such setoff.
Section 5.14    Purchaser Groups’ Liabilities.
The obligations of the Administrator, each Purchaser Agent and each Purchaser
under the Transaction Documents are solely the corporate obligations of such
Person. No recourse shall be had for any obligation or claim arising out of or
based upon any Transaction Document against any member, employee, officer,
director or incorporator of any such Person.
Section 5.15    Sharing of Recoveries.
Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Capital or otherwise), without representation or warranty except for
the representation and warranty that such interest is being sold by each such
other Purchaser free and clear of any Adverse Claim created or granted by such
other Purchaser, in the amount necessary to create proportional participation by
the Purchaser in such recovery. If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
Section 5.16    USA Patriot Act.
Each of the Administrator and each of the Purchasers hereby notifies the Seller
and the Servicer that pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”),
the Administrator and the Purchasers may be required to obtain, verify and
record information that identifies the Seller, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Seller, the Servicer, the Originators
and the Performance Guarantor that will allow the Administrator and the
Purchasers to identify the Seller, the Servicer, the Originators and the
Performance Guarantor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act. Each of the Seller,
Meritor and the Servicer agrees to provide the Administrator and the Purchasers,
from time to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



701648899 12403015    

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective signatories thereunto duly authorized, as of the date first
above written.


ARVINMERITOR RECEIVABLES CORPORATION,
as Seller


By    /s/ Carl D. Anderson II    

Name:    Carl D. Anderson II

Title:     President and Treasurer

Address:    ArvinMeritor Receivables
Corporation
2135 West Maple Road
Troy, MI 48084-7186
Attention:    Treasurer

Telephone:    248-435-1588
email:     Carl.Anderson@Meritor.com

701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


MERITOR, INC.,
as Initial Servicer
By:    /s/ Carl. D. Anderson II        
Name:    Carl D. Anderson II
Title:     Treasurer



Address:    Meritor, Inc.
2135 West Maple Road
Troy, MI 48084-7186
Attention:    Treasurer

Telephone:    248-435-1588
email:     Carl.Anderson@Meritor.com

701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser and
as an LC Participant
By:    /s/ Mark Falcione        
Name:     Mark Falcione
Title:     Senior Vice President


Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:     Mark Falcione
Telephone:    412-762-7325
Facsimile:    412-762-9184
email:        mark.falcione@pnc.com                /pncconduitgroup@pnc.com




    

701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
By:    /s/ Mark Falcione        
Name:     Mark Falcione
Title:    Senior Vice President


Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:     Mark Falcione
Telephone:    412-762-7325
Facsimile:    412-762-9184
email:    mark.falcione@pnc.com/pncconduitgroup@pnc.com



701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent



By:    /s/ Mark Falcione        
Name:     Mark Falcione
Title:     Senior Vice President


Address:    PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:     Mark Falcione
Telephone:    412-762-7325
Facsimile:    412-762-9184
email:    mark.falcione@pnc.com/pncconduitgroup@pnc.com







701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:        /s/ Mark Falcione___________
Name:         Mark Falcione
Title:         Senior Vice President


Address:        PNC Bank, National
Association                                    Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:     Mark Falcione
Telephone:    412-762-5327
Facsimile:    412-762-9184
email:        mark.falcione@pnc.com/
pncconduitgroup@pnc.com

701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


MARKET STREET FUNDING LLC,
as a Conduit Purchaser




By:    /s/ Doris J Hearn_____________
Name: Doris J Hearn
Title: Vice President






Address: Market Street Funding LLC
c/o AMACAR Group, LLC
6525 Morrison Blvd. Ste. 318
Charlotte, NC 28211
Attention:     Doris Hearn
Telephone:    704-365-0569
Facsimile:     704-365-1362
e-mail:     djhearn@amacar.com


With a copy to its Purchaser Agent



701648899 12403015    S    Receivables Purchase Agreement
(Meritor, Inc. / ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------


EXHIBIT I

DEFINITIONS
As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.
“Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount less the amount of cash collateral held in the LC Collateral Account at
such time.
“Administrator” has the meaning set forth in the preamble to the Agreement.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement (including, without limitation,
any lien of the Internal Revenue Service or any lien relating to a Pension
Plan); it being understood that any thereof in favor of, or assigned to, the
Administrator (for the benefit of the Purchasers) shall not constitute an
Adverse Claim.
“Affected Person” has the meaning set forth in Section 1.7(a) of the Agreement.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder(s) of its capital stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.
“Aggregate Discount” means, at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
“Agreement” has the meaning set forth in the preamble to the Receivables
Purchase Agreement to which this Exhibit I is attached and made a part.
“Ally Payoff Agreement” means that certain letter agreement, between the Seller
and Ally Commercial Finance, LLC, providing for the repayment and termination of
the credit facility evidenced by that certain Loan and Security Agreement, dated
as of September 8, 2009, among the Seller, as borrower, Meritor, the lenders
from time to time party thereto and Ally Commercial Finance, LLC, as agent.

701648899 12403015    I

--------------------------------------------------------------------------------


“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes means an
interest rate per annum equal to the greater of: (a) the sum of the Applicable
Margin plus the Euro-Rate for such Settlement Period and (b) the daily average
Base Rate for such Settlement Period; provided, however, that the “Alternate
Rate” for any day while a Termination Event has occurred and is continuing shall
be an interest rate equal to the Base Rate plus 2.0% per annum; and provided,
further that clause (a) above shall not apply at any time when the Base Rate is
applicable to such Settlement Period, Portion of Capital or Purchaser pursuant
to Section 1.9.
“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” has the meaning set forth in the Fee Letter.
“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day and any Purchaser Group, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate shall be at
all times equal to the highest of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Purchaser Agent or its Affiliate as its
“reference rate” or “prime rate”, as applicable. Such “reference rate” or “prime
rate” is set by the applicable Purchaser Agent or its Affiliate based upon
various factors, including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate,
and is not necessarily the lowest rate charged to any customer;
(b)    0.50% per annum above the latest Federal Funds Rate; and
(c)    the sum of the Applicable Margin plus the Euro-Rate applicable to the
Settlement Period for which the Base Rate is then being determined; provided,
however, that this clause (c) shall not apply at any time when the Base Rate is
applicable pursuant to Section 1.9.
“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Troy, MI, New York, NY or
Pittsburgh, PA; and (b) if this definition of “Business Day” is utilized in
connection with the Euro-Rate, dealings are carried out in the London interbank
market.

701648899 12403015    I

--------------------------------------------------------------------------------


“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts (i) paid to, or on behalf of, the Seller in connection with
all Funded Purchases made by such Purchaser pursuant to Sections 1.2(b) and
1.1(b) of the Agreement, (ii) paid by such Purchaser, as an LC Participant, to
the LC Bank in respect of a Participation Advance made by such Purchaser to LC
Bank pursuant to Section 1.14(c) of the Agreement and (iii) with respect to the
Purchaser that is the LC Bank, paid by the LC Bank with respect to all drawings
under the Letter of Credit to the extent such drawings have not been reimbursed
by the Seller or funded by Participation Advances, as reduced from time to time
by Collections distributed and applied on account of such Capital pursuant to
Section 1.4(d) of the Agreement; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Change in Control” means the occurrence of any of the following:
(a)    Meritor ceases to own, directly, 100% of the issued and outstanding
capital stock and all other equity interests of the Seller free and clear of all
Adverse Claims;
(b)    Meritor ceases to own, directly or indirectly, 100% of the issued and
outstanding capital stock, membership interests or other equity interests of any
Originator free and clear of all Adverse Claims; or
(c)    with respect to Meritor:
(i)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of thirty-five percent (35%) or more of the voting power of the then
outstanding capital stock of Meritor entitled to vote generally in the election
of the directors of Meritor;
(ii)    during any period of twelve (12) consecutive calendar months, the board
of directors of Meritor shall cease to have as a majority of its members
individuals who either: (i) were directors of Meritor on the first day of such
period, or (ii) were elected or nominated for election to the board of directors
of Meritor at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of Meritor on the first day of such period, or whose election
or nomination for election was so approved; or
(iii)    Meritor consolidates with or merges into another corporation (other
than a Subsidiary of Meritor) or conveys, transfers or leases all or
substantially all of its property to any person (other than a Subsidiary of
Meritor), or any corporation (other than a Subsidiary of Meritor) consolidates
with or merges into Meritor, in either event pursuant to a transaction in which
the outstanding capital stock of Meritor is reclassified or changed into or
exchanged for cash, securities or other property;

701648899 12403015    I

--------------------------------------------------------------------------------


provided, that no pledge of the outstanding capital stock, membership interest
or other equity interests of the Seller or any Originator under the Meritor
Credit Agreement shall constitute a Change in Control.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means June 18, 2012.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Seller, the Servicer or any other Person in
payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement and (c) all other proceeds of such Pool
Receivable.
“Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule IV or in the Transfer Supplement or other agreement pursuant to which
it became a Purchaser, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 5.3 or in connection with a reduction
in the Maximum Purchase Limit pursuant to Section 1.1(c) of the Agreement. If
the context so requires, “Commitment” also refers to a Purchaser’s obligation to
make Purchases, make Participation Advances and/or issue Letters of Credit
hereunder.
“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Participant in a Purchaser Group, the Commitment of such Related Committed
Purchaser or related LC Participant, as the case may be, dividedby the total of
all Commitments of all Related Committed Purchasers or related LC Participants,
as the case may be, in such Purchaser Group.

701648899 12403015    I

--------------------------------------------------------------------------------


“Concentration Percentage” means (a) except as provided in clause (b) below, (i)
for any Group A Obligor, 15.00%, (ii) for any Group B Obligor, 12.50%, (iii) for
any Group C Obligor, 7.50% and (iv) for any Group D Obligor, 5.00% and (b) for
each of Oshkosh Corporation and Daimler Trucks North America LLC (each, a
“Special Obligor”), 20.00% (the “Special Concentration Limit”); provided,
however, that the Administrator (with the prior written consent of each
Purchaser Agent) may (to the extent the Rating Agency Condition has been
satisfied with respect thereto if required by the securitization program of any
Conduit Purchaser) approve higher “Concentration Percentages” for selected
Obligors; provided, further, that the Administrator may, upon not less than five
(5) Business Days’ notice to Seller, cancel or reduce the Special Concentration
Limit with respect to any or all Special Obligors, in which case the
Concentration Percentage for such Special Obligor(s) shall be determined
pursuant to clause (a) above. In the event that any other Obligor is or becomes
an Affiliate of a Special Obligor, the Special Concentration Limit shall apply
to both such Obligor and such Special Obligor and shall be calculated as if such
Obligor and such Special Obligor were a single Obligor.
“Concentration Reserve” means, on any date, an amount equal to: (a) the sum of
the Aggregate Capital plus the Adjusted LC Participation Amount on such date
multipliedby (b)(i) the Concentration Reserve Percentage on such date, dividedby
(ii) 100%, minus the Concentration Reserve Percentage on such date.
“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the four (4) largest Obligor Percentages of the Group D Obligors, (b) the
sum of the two (2) largest Obligor Percentages of the Group C Obligors, (c) the
largest Obligor Percentage of the Group B Obligors and (d) the largest Obligor
Percentage of the Group A Obligors.
“Conduit Purchaser” means Market Street Funding LLC and each other commercial
paper conduit that is or becomes a party to this Agreement as a “Conduit
Purchaser.”
“Contract” means, with respect to any Receivable or Excluded Receivable, any and
all contracts, instruments, agreements, leases, invoices, notes or other
writings pursuant to which such Receivable or Excluded Receivables arises or
that evidence such Receivable or Excluded Receivable or under which an Obligor
becomes or is obligated to make payment in respect of such Receivable or
Excluded Receivable.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Meritor or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

701648899 12403015    I

--------------------------------------------------------------------------------


“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital (a) the perannum rate equivalent to the weighted average cost
(as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate perannum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to Conduit Purchasers in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such Conduit
Purchasers at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest component of maturing Notes issued to fund or maintain
such Portion of Capital, to the extent that such Conduit Purchaser had not
received payments of interest in respect of such interest component prior to the
maturity date of such maturing Notes (for purposes of the foregoing, the
“interest component” of Notes equals the excess of the face amount thereof over
the net proceeds received by such Conduit Purchaser from the issuance of Notes,
except that if such Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity) or (b) any other rate designated as the “CP Rate” for such Conduit
Purchaser in the Transfer Supplement or other document pursuant to which such
Person becomes a party as a Conduit Purchaser to this Agreement, or any other
writing or agreement provided by such Conduit Purchaser to the Seller, the
Servicer and the applicable Purchaser Agent from time to time. The “CP Rate” for
any Conduit Purchaser for any day while a Termination Event has occurred and is
continuing shall be an interest rate equal to 2.0% per annum above the Base
Rate.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Schedule I to the Agreement, as
modified in compliance with the Agreement.
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month,dividedby
(b) (i) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the three most recent Fiscal Months ended
on the last day of such Fiscal Month, dividedby (ii) 90.
“Debt” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including accounts payable
incurred in the ordinary course of such Person's business payable on terms
customary in the trade), or (v) any Guaranty of any such Indebtedness.

701648899 12403015    I

--------------------------------------------------------------------------------


“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by (b)
the Outstanding Balance of all Pool Receivables generated by the Originators
during the month that is three Fiscal Months before such month.
“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than 60
daysfrom the original due date for such payment, or
(b)     (i) as to which an Insolvency Proceeding shall have occurred with
respect to the Obligor thereof or any other Person obligated thereon or owning
any Related Security with respect thereto or (ii) that has been written off the
applicable Originator’s or Seller’s books as uncollectible.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 30 days from the original due for such
payment.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month of: (a) the sum of (i)
the aggregate initial Outstanding Balance of all Pool Receivables generated by
the Originators during such Fiscal Month, plus (ii) 25.00% of the aggregate
initial Outstanding Balance of all Pool Receivables generated by the Originators
during the preceding Fiscal Month, to (b) the Net Receivables Pool Balance at
the last day of such Fiscal Month.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate amount deemed to
have been received by the Seller pursuant to Section 1.4(e)(i) of the Agreement
during such Fiscal Month by (b) the product of (i) the aggregate initial
Outstanding Balance of all Pool Receivables generated by the Originators during
the Fiscal Month that is one month prior to such Fiscal Month, times (ii) (x) if
the Fiscal Month for which such ratio is being calculated is February, May,
August or November, 1.00, (y) if the Fiscal Month for which such ratio is being
calculated is March, June, September or December, 1.25, or (z) if such ratio is
being calculated for any other Fiscal Month, 0.80.
“Dilution Reserve” means, on any day, an amount equal to: (a) the Aggregate
Capital plus the Adjusted LC Participation Amount at the close of business of
the Servicer on such day multipliedby (b) (i) the Dilution Reserve Percentage on
such day, dividedby (ii) 100% minus the Dilution Reserve Percentage on such day.
“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multipliedby (b) the sum of (i) 2.25 times the average of the
Dilution Ratios for the twelve most recent Fiscal Monthsand (ii) the Dilution
Volatility Component.

701648899 12403015    I

--------------------------------------------------------------------------------


“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest average of the Dilution Ratio for
any two consecutive Fiscal Months during the twelve most recent Fiscal Months
and (ii) the arithmetic average of the Dilution Ratios for such twelve months
times (b) (i) the highest average of the Dilution Ratio for any two consecutive
Fiscal Months during the twelve most recent Fiscal Months dividedby (ii) the
arithmetic average of the Dilution Ratios for such twelve months.
“Discount” means, with respect to any Purchaser:
(a)    for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Settlement Period through the issuance of Notes:
CPR x C x ED/360
(b)    for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Settlement Period through the issuance of Notes or, if the
LC Bank has made, or has deemed to have made, a Funded Purchase in connection
with any drawing under a Letter of Credit that has not been reimbursed pursuant
to Section 1.14 of the Agreement:
AR x C x ED/Year
where:
AR
=    the Alternate Rate for such Portion of Capital for such Settlement Period
with respect to such Purchaser,

C
=    the Portion of Capital during such Settlement Period with respect to such
Purchaser,

CPR
=    the CP Rate for the Portion of Capital for such Settlement Period with
respect to such Purchaser,

ED
=    the actual number of days during such Settlement Period, and

Year
=    if such Portion of Capital is funded based upon: (i) the Euro-Rate, 360
days, and (ii) the Base Rate (other than pursuant to clause (c) of the
definition thereof), 365 or 366 days, as applicable;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and providedfurther, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
“Drawing Date” has the meaning set forth in Section 1.14 of the Agreement.
“Eligible Receivable” means, at any time, a Pool Receivable:

701648899 12403015    I

--------------------------------------------------------------------------------


(a)    the Obligor of which is: (i) a resident of the United States of America
or another country with long-term sovereign debt ratings of at least “A” by
Standard & Poor’s and “A2” by Moody’s; (ii) not a government or a governmental
subdivision, affiliate or agency; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of Meritor, the Seller, the Servicer or any
Originator; and (v) not the Obligor with respect to Delinquent Receivables with
an aggregate Outstanding Balance exceeding 50% of the aggregate Outstanding
Balance of all such Obligor’s Pool Receivables;
(b)    that is denominated and payable only in U.S. dollars in the United States
of America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof to a Lock-Box or Lock-Box Account in the United
States of America;
(c)    that does not have a due date which is more than 180 days after the
original invoice date of such Receivable;
(d)    that arises under a duly authorized Contract for the sale and delivery of
goods or services in the ordinary course of the applicable Originator’s
business;
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms;
(f)    that conforms in all material respects with all applicable laws, rulings
and regulations in effect;
(g)    that is not subject to any right of rescission, set-off (including,
without limitation, any such right arising from an Obligor making a deposit or
similar payment to an Originator), counterclaim, any other defense against the
applicable Originator (as its assignee) or Adverse Claim, and the Obligor of
which holds no right as against the applicable Originator to cause such
Originator to repurchase the goods or merchandise, the sale of which shall have
given right to such Receivable;
(h)    that satisfies all applicable requirements of the applicable Credit and
Collection Policy;
(i)    that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement;
(j)    in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor);
(k)    for which the Administrator (on behalf of the Purchasers) shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim;
(l)    that constitutes an “account” as defined in the UCC, and that is not
evidenced by instruments or chattel paper;
(m)    that is neither a Defaulted Receivable nor a Delinquent Receivable;

701648899 12403015    I

--------------------------------------------------------------------------------


(n)    for which none of the Originator thereof, the Seller or the Servicer has
established any offset or netting arrangements with the related Obligor in
connection with the ordinary course of payment of such Receivable;
(o)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
by the Seller and such Receivable shall have been billed or invoiced by the
Servicer; and
(p)    that is not an Existing Navistar Receivable.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Euro-Rate” means with respect to any Settlement Period the interest rate per
annum determined by the Administrator (which determination shall be conclusive
absent manifest error) by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the average of the London
interbank market offered rates for U.S. dollars quoted by the British Bankers’
Association (“BBA”) as set forth on Dow Jones Markets Service display page 3750
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, in either case, providing rate quotations
comparable to those currently provided on such page of such service, as selected
by the Administrator for purposes of providing quotations of interest rates
applicable to U.S. dollar deposits in the London interbank market) at or about
11:00 a.m. (London time) on the Business Day which is two (2) Business Days
prior to the first day of such Settlement Period for an amount comparable to the
Portion of Capital to be funded at the Alternate Rate and based upon the
Euro-Rate during such Settlement Period by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Euro-Rate may also be expressed by the
following formula:
 
Average of London interbank offered rates quoted by BBA
 
as shown on Dow Jones Markets Service display page 3750
 
or appropriate successor
Euro-Rate =
 
 
 
 
1.00 - Euro-Rate Reserve Percentage
 
 
 
 

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The Administrator shall give prompt notice
to the Seller of the Euro-Rate as determined or adjusted in accordance herewith
(which determination shall be conclusive absent manifest error).
“Excess Concentration” means, without duplication, the sum of the following
amounts:

701648899 12403015    I

--------------------------------------------------------------------------------


(a)    the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multipliedby (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus
(b)    the amount by which (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are residents of countries other than the
United States of America, exceeds (ii) 8.00% of the aggregate Outstanding
Balance of all Eligible Receivables.
“Excluded Obligor” means each of the Persons identified on Schedule VI to this
Agreement, as such Schedule may be amended by the Seller from time to time by
written notice to the Administrator identifying one or more other Persons who
purchase goods or services from an Originator for use in the business of Volvo
or Mack or their Affiliates, and who are "Permitted Obligors," as such term is
defined in the Receivables Purchase Agreement, dated as of October 29, 2010,
between the Originators, as Sellers, Viking Asset Purchaser No 7 IC, as Initial
Purchaser, and the other Persons from time to time parties thereto as purchasers
(as amended, modified, supplemented, restated, refinanced, refunded or replaced
and in effect from time to time), and specifying the effective date of such
designation; provided that if a Person so identified as a Permitted Obligor has
been, after the Closing Date, an Obligor of a Pool Receivable, then such
designation shall not be effective, and Schedule VI shall not be amended, until
the Administrator consents thereto in writing.
“Excluded Receivable” means any Receivable (as defined without giving effect to
the proviso in the definition thereof regarding Excluded Receivables) that (i)
is owed to an Originator by an Affiliate of the Originator, (ii) arises from the
sale to an Obligor of steel inventory acquired by an Originator solely for the
purpose of reselling the steel or other raw materials inventory to such Obligor
to be used by such Obligor to manufacture goods for the Originator, (iii) arises
from the sale of goods or the provision of services by an Originator to an
Excluded Obligor in respect of which an invoice was or is issued for the first
time after the later of October 28, 2010, or the effective date of such Person's
designation as an Excluded Obligor in accordance with the terms hereof, (iv)
arises from the sale of goods or the provision of services by an Originator to
Sistemas Automotrices de Mexico S.A. de C.V. in respect of which an invoice is
issued for the first time on or after the Closing Date or (v) arises from the
sale of goods or the provision of services by an Originator to Navistar, Inc.,
IC Bus, LLC, SST Truck Company, LLC, or Navistar Diesel of Alabama, LLC in
respect of which an invoice is issued for the first time on or after the Closing
Date.
“Excluded Taxes” shall mean, with respect to the Administrator, a Purchaser, a
Purchaser Agent or any other recipient of any payment to be made by or on
account of any obligation of the Seller hereunder, taxes imposed on, or measured
by, net income or net profits, overall capital or net worth, franchise or branch
profits taxes or any similar taxes, and any taxes on doing business imposed by
the jurisdiction (i) under the Applicable Laws of which such recipient is
incorporated or organized, (ii) in which an applicable office or branch of such
recipient is located or (iii) in which such recipient has a present or former
connection (other than a connection arising solely from such recipient having
executed, delivered, enforced, become a party to, performed its obligations,
received payments, received or perfected a security interest under, or engaged
in any other transaction in accordance with the terms of this Agreement) that
causes the imposition of such tax.
“Existing Navistar Receivable” means any Receivable arising from the sale of
goods or the provision of services by an Originator to Navistar, Inc., IC Bus,
LLC, SST Truck Company, LLC, or Navistar Diesel of Alabama, LLC in respect of
which an invoice is issued for the first time prior to the Closing Date.

701648899 12403015    I

--------------------------------------------------------------------------------


“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
“Facility Termination Date” means with respect to any Purchaser, the earliest to
occur of: (a) the Scheduled Commitment Termination Date with respect to such
Purchaser (b) the date determined pursuant to Section 2.2 of the Agreement, and
(c) the date which is 60 days after the date on which the Administrator has
received written notice from the Seller of its election to terminate the
Purchase Facility pursuant to Section 1.1(c).
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.
“Fees” means the fees payable by the Seller pursuant to the applicable Fee
Letter.
“Final Payout Date” means the date on or after the Facility Termination Date
when (i) the Aggregate Capital and Aggregate Discount have been paid in full,
(ii) the LC Participation Amount has been reduced to zero ($0) and no Letters of
Credit issued hereunder remain outstanding, (iii)  all other amounts owing to
the Purchasers, the Purchaser Agents, the Administrator and any other
Indemnified Party or Affected Person hereunder and under the other Transaction
Documents have been paid in full and (iv) all accrued Servicing Fees have been
paid in full.
“Fiscal Month” means each calendar month.
“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“Funded Purchase” shall mean (a) a Purchase that (i) is made pursuant to Section
1.2(b) or (ii) deemed to have been requested by Seller pursuant to Section
1.1(b), the proceeds of which are used to reimburse the LC Bank on behalf of
Seller for a drawing under a Letter of Credit by the Seller and (b) a
Participation Advance made by an LC Participant pursuant to Section 1.14(c).
“Governmental Acts” has the meaning set forth in Section 1.19 of the Agreement.

701648899 12403015    I

--------------------------------------------------------------------------------


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on such Obligor’s, its parent’s, or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P‑1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Al” or better by Moody’s on such Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities; provided, that if an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) receives a split rating from Standard
& Poor’s and Moody’s, then such Obligor (or its parent or majority owner, as
applicable) shall be deemed to have the rating from each of Standard & Poor’s
and Moody’s as determined in accordance with the rules of construction found in
the final paragraph of this Exhibit I, and such deemed rating shall be used for
the purposes of whether such rating satisfies clauses (a) and (b)
above.Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage”, the “Concentration Reserve” and clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.
“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A‑2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” to “A” by Standard & Poor’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baal” to “A2” by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) receives a split rating from Standard & Poor’s and Moody’s, then such
Obligor (or its parent or majority owner, as applicable) shall be deemed to have
the rating from each of Standard & Poor’s and Moody’s as determined in
accordance with the rules of construction found in the final paragraph of this
Exhibit I, and such deemed rating shall be used for the purposes of whether such
rating satisfies clauses (a) and (b) above.Notwithstanding the foregoing, any
Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group B Obligor” shall be deemed to be a Group B Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage”, the “Concentration Reserve”
and clause (i) of the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.

701648899 12403015    I

--------------------------------------------------------------------------------


“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A‑3” by Standard &
Poor’s, or if such Obligor does not have a short-term rating from Standard &
Poor’s, a rating of “BBB-” to “BBB” by Standard & Poor’s on such Obligor’s, its
parent’s or it’s majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) receives a split rating from Standard & Poor’s and Moody’s, then such
Obligor (or its parent or majority owner, as applicable) shall be deemed to have
the rating from each of Standard & Poor’s and Moody’s as determined in
accordance with the rules of construction found in the final paragraph of this
Exhibit I, and such deemed rating shall be used for the purposes of whether such
rating satisfies clauses (a) and (b) above.Notwithstanding the foregoing, any
Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group C Obligor” shall be deemed to be a Group C Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage”, the “Concentration Reserve”
and clause (i) of the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.
“Group Capital” means, with respect to any Purchaser Group, an amount equal to
the aggregate outstanding Capital of all Purchasers within such Purchaser Group.
“Group Commitment” means, with respect to any Purchaser Group at any time, the
aggregate Commitments of all Related Committed Purchasers within such Purchaser
Group.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and Standard & Poor’s shall be a Group D Obligor.
“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.
“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.
“Information Package” means each Monthly Information Package and each Weekly
Information Package.

701648899 12403015    I

--------------------------------------------------------------------------------


“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
“Intended Tax Treatment” has the meaning set forth in Section 1.21.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, among JPMorgan Chase Bank, N.A., the Administrator, Viking
Asset Purchaser No 7 and the other Persons from time to time party thereto, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“LC Bank” has the meaning set forth in the preamble to the Agreement.
“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrator (for the
benefit of the LC Bank and the LC Participants), or such other account as may be
so designated as such by the Administrator.
“LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Transfer Supplement.
“LC Participation Amount” means at any time, the sum of the amounts then
available to be drawn under all outstanding Letters of Credit.
“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Seller pursuant to the Agreement.
“Letter of Credit Application” has the meaning set forth in Section 1.12 of the
Agreement.
“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).

701648899 12403015    I

--------------------------------------------------------------------------------


“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Seller) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.
“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrator, among the Seller, the Servicer (if applicable), the
Administrator and a Lock-Box Bank, governing the terms of the related Lock-Box
Accounts, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
“Loss Horizon Ratio” means, on any date, the ratio (expressed as a percentage
and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward)
computed by dividing: (a) the sum of (i) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the two (2)
most recent Fiscal Months, plus (ii) the product of (x) the aggregate initial
Outstanding Balance of all Pool Receivables generated by the Originators during
the third most recently ended Fiscal Month, times (y) 25.00%, plus (iii) the
product of (x) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the fourth most recently ended Fiscal Month,
times (y) the quotient of (A) the Weighted Average Credit Term Factor, dividedby
(B) 30, by (b) the Net Receivables Pool Balance as of such date.
“Loss Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multipliedby (b) (i) the Loss Reserve
Percentage on such date dividedby (ii) 100% minus the Loss Reserve Percentage on
such date.
“Loss Reserve Percentage” means, on any date, the product of (a) 2.25, times (b)
the highest average of the Default Ratios for any three consecutive Fiscal
Months during the twelve most recent Fiscal Months, times (c) the Loss Horizon
Ratio.
“Majority LC Participants” means, at any time, the LC Participants whose
Commitments aggregate more than 50% of the Commitments of all LC Participants at
such time.
“Majority Purchaser Agents” means, at any time, the Purchaser Agents for the
Purchaser Groups with Related Committed Purchasers whose Commitments aggregate
more than 50% of the aggregate of all Group Commitments.
“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Seller, the Servicer, Meritor and the Originators, individually
and in the aggregate) with respect to any event or circumstance, a material
adverse effect on:
(a)    the assets, operations, business or financial condition of such Person,
(b)    the ability of any such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,

701648899 12403015    I

--------------------------------------------------------------------------------


(c)    the validity or enforceability of the Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of any material
portion of the Pool Receivables, or
(d)    the status, perfection, enforceability or priority of the
Administrator’s, any Purchaser’s or the Seller’s interest in the Pool Assets.
“Material Debt” means (a) any Debt of the Performance Guarantor or any of its
Subsidiaries under the Meritor Credit Agreement and (b) any other Debt of the
Performance Guarantor or any of its Subsidiaries that is outstanding in a
principal amount of at least $35,000,000 in the aggregate.
“Material Debt Agreement” means the Meritor Credit Agreement and any other
agreement under which any Material Debt was created or is governed or which
provides for the incurrence of Debt in an amount which would constitute Material
Debt (whether or not an amount of Debt constituting Material Debt is outstanding
thereunder).
“Meritor” has the meaning set forth in the preamble to the Agreement.
“Meritor Credit Agreement” means (a) the Amended and Restated Credit Agreement
dated as of April 23, 2012, among Meritor and ArvinMeritor Finance Ireland, as
borrowers, the lenders from time to time parties thereto, and JPMorgan Chase
Bank, N.A., as administrative agent, and (b) any credit agreement or loan
agreement in which Meritor is a borrower and which provides credit facilities
that replace or refinance the credit facilities provided under the Credit
Agreement described in clause (a), in both cases as amended, restated, or
otherwise modified from time to time.
“Minimum Dilution Reserve” means, on any day, an amount equal to (a) the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multipliedby (b) (i) the Minimum Dilution
Reserve Percentage dividedby (ii) 100% minus the Minimum Dilution Reserve
Percentage on such day.
“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months
multipliedby (b) the Dilution Horizon Ratio.
“Monthly Information Package” means a report, in substantially the form of Annex
A1 to the Agreement, furnished to the Administrator pursuant to the Agreement,
reflective of the Receivables Pool as of the end of the most recent Fiscal
Month.
“Monthly Settlement Date” means the 25th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool, minus (b) the Excess
Concentration.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Notice Date” has the meaning set forth in Section 1.12(b).

701648899 12403015    I

--------------------------------------------------------------------------------


“Obligations” has the meaning set forth in Section 1.2(d).
“Obligor” means, with respect to any Receivable or Excluded Receivable, the
Person obligated to make payments pursuant to the Contract relating to such
Receivable or Excluded Receivable, as the case may be.
“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor less the amount (if any) then
included in the calculation of the Excess Concentration pursuant to clause (i)
of the definition thereof with respect to such Obligor, and (b) the denominator
of which is the aggregate Outstanding Balance of all Eligible Receivables at
such time; provided, however, that Oshkosh Corporation’s Obligor Percentage
shall not be deemed to exceed 15.00% for so long as Oshkosh Corporation remains
a Special Obligor pursuant to the definition of “Concentration Percentage”.
“OFAC”  means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Order” has the meaning set forth in Section 1.20 of the Agreement.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrator. As of the Closing Date, the Originators are Meritor Heavy
Vehicle Braking Systems (U.S.A.), LLC, a Delaware limited liability company, and
Meritor Heavy Vehicle Systems, LLC, a Delaware limited liability company.
“Other Navistar Collections” means funds that are received in payment of any
amounts owed in respect of an Excluded Receivable of the type described in
clause (v) of the definition thereof.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 5.3(b) of this Agreement.
“Participation Advance” has the meaning set forth in Section 1.14(c).
“Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of the
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which Meritor, any Originator, the
Seller or any other member of the Controlled Group may have any liability,
contingent or otherwise.
“Performance Guarantor” means Meritor, Inc.

701648899 12403015    I

--------------------------------------------------------------------------------


“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrator for the benefit
of the Purchasers and the Purchaser Agents, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 “Permitted 2026 Put” means the exercise by the holders of 2026 Convertible
Notes of their option to require Meritor to repurchase such notes on March 1,
2016 under and in accordance with the terms of the 2006 Senior Note Indenture.
As used in this definition, “2026 Convertible Notes” and “2006 Senior Note
Indenture” have the respective meanings set forth in the Meritor Credit
Agreement as in effect on the Closing Date.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” has the meaning set forth in the preamble to the Agreement.
“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
“Priority Debt Ratio” has the meaning assigned to such term in the Meritor
Credit Agreement as in effect on the Closing Date (without giving effect to any
subsequent amendment or other modification thereof).
“Pro Rata Share” shall mean, as to any LC Participant, a fraction, the numerator
of which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) maintained by
such Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to any Conduit Purchaser in connection with such Conduit Purchaser’s
receivables-securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.
“Purchase Account” means the account identified as such on Schedule V of this
Agreement.

701648899 12403015    I

--------------------------------------------------------------------------------


“Purchase and Sale Agreement” means the Fourth Amended and Restated Purchase and
Sale Agreement, dated as of the Closing Date, among the Servicer, the
Originators and the Seller, as such agreement may be amended, supplemented or
otherwise modified from time to time.
“Purchase Date” means the date on which a Funded Purchase or a reinvestment is
made pursuant to this Agreement.
“Purchase Facility” means the receivables purchase facility evidenced by this
Agreement.
“Purchase Limit” means $100,000,000 as reduced from time to time pursuant to
Section 1.1(c). References to the unused portion of the Purchase Limit shall
mean, at any time, an amount equal to (x) the Purchase Limit at such time, minus
(y) the sum of the Aggregate Capital plus the LC Participation Amount.
“Purchase Notice” has the meaning set forth in Section 1.2(a) of the Agreement.
“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:
Aggregate Capital + Adjusted LC Participation Amount + Total Reserves
Net Receivables Pool Balance


The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of the Agreement.
“Purchaser” means each Conduit Purchaser, Related Committed Purchaser, LC
Participant and the LC Bank.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to a Transfer Supplement or
otherwise in accordance with this Agreement.
“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants and (ii) for any other Purchaser
that does not have a related Conduit Purchaser, such Purchaser, together with
its Purchaser Agent and each other Purchaser for which such Purchaser Agent acts
as a Purchaser Agent hereunder. The sole Purchaser Group party to the Agreement
as of the Closing Date is identified on Schedule IV.
“Purchasers’ Share” of any amount, at any time, means such amount multipliedby
the Purchased Interest at such time.
“Purchasing Related Committed Purchaser” has the meaning set forth in Section
5.3(c) of this Agreement.
“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s Group
Commitment dividedby the aggregate Group Commitments of all Purchaser Groups.

701648899 12403015    I

--------------------------------------------------------------------------------


“Rating Agency” mean each of Standard & Poor’s, Fitch and Moody’s (and/or each
other rating agency then rating the Notes of any Conduit Purchaser).
“Rating Agency Condition” means, when applicable, with respect to any Conduit
Purchaser and any event or occurrence, receipt by the Administrator (or the
applicable Purchaser Agent) of written confirmation from each Rating Agency then
rating the Notes of such Conduit Purchaser that such event or occurrence shall
not cause the rating on the then outstanding Notes of such Conduit Purchaser to
be downgraded or withdrawn.
“Receivable” means any indebtedness and other obligations owed to any Originator
or the Seller (as assignee of an Originator), or any right of the Seller or any
Originator to payment from or on behalf of, an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible, in
each instance arising in connection with the sale of goods or the rendering of
services, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges with respect thereto; provided, however, that
“Receivable” does not include any Excluded Receivable. Indebtedness and other
obligations arising from any one transaction, including, without limitation,
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
transferred (or purported to be transferred) to the Seller pursuant to the
Purchase and Sale Agreement prior to the Facility Termination Date.
“Reimbursement Obligation” has the meaning set forth in Section 1.14 of the
Agreement.
“Related Committed Purchaser” means each Person listed as such for each Conduit
Purchaser as set forth on the signature pages of this Agreement or in any or
Transfer Supplement.
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)    all of the Seller’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    all of the Seller’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and

701648899 12403015    I

--------------------------------------------------------------------------------


(e)    all of the Seller’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.
“Required Capital Amount” means $18,000,000.
“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV of
the Agreement.
“Sanctioned Country”  means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person”  means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:

http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
“Scheduled Commitment Termination Date” means with respect to any Purchaser,
June 18, 2015, as such date may be extended from time to time in the sole
discretion of Purchaser in accordance with Section 1.2(e).
“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Seller” has the meaning set forth in the preamble to the Agreement.
“Seller’s Net Worth” means, at any time, an amount equal to (i) the Outstanding
Balance of all Receivables then in the Receivables Pool at such time, minus (ii)
the sum of (A) Aggregate Capital at such time, plus (B) the Adjusted LC
Participation Amount, plus (C) the aggregate accrued and unpaid Discount and
Fees at such time, plus (D) the aggregate outstanding principal balance of all
Subordinated Notes at such time, plus (E) the aggregate accrued and unpaid
interest on the Subordinated Notes at such time.
“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Purchasers’ Share.
“Servicer” has the meaning set forth in the preamble to the Agreement.
“Servicing Fee” shall mean the fee referred to in Section 4.6 of the Agreement.
“Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of the
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) (it being understood that the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) may select such Settlement Date to occur as frequently as daily), or, in
the absence of such selection, the Monthly Settlement Date.

701648899 12403015    I

--------------------------------------------------------------------------------


“Settlement Period” means: (a) before the Facility Termination Date:
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Settlement Period.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business and any successor thereto that is a
nationally recognized statistical rating organization.
“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.
“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.
“Termination Day” means: (a) each day on which any of the conditions set forth
in Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day
that occurs on or after the Facility Termination Date.
“Termination Event” has the meaning specified in Exhibit V to the Agreement. For
the avoidance of doubt, any Termination Event that occurs shall be deemed to be
continuing unless and until such Termination Event has been waived in accordance
with the terms of the Agreement.
“Total Reserves” means, at any time, the sum of: (a) the Yield Reserve, plus (b)
the greater of (i) the sum of the Concentration Reserve plus the Minimum
Dilution Reserve and (ii) the sum of the Loss Reserve plus the Dilution Reserve.
“Transaction Documents” means the Agreement, the Lock-Box Agreements, the Fee
Letter, the Purchase and Sale Agreement, each Subordinated Note, the Performance
Guaranty, the Intercreditor Agreement and all other certificates, instruments,
UCC financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.

701648899 12403015    I

--------------------------------------------------------------------------------


“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Seller, the Originator,
the Servicer or the Receivables; provided that, for the avoidance of doubt,
“Transaction Information” shall not include any information provided by Meritor
or any of its Affiliates to any nationally recognized statistical rating
organization (other than information solely related to the Receivables subject
to this Agreement) in connection with such rating organization providing a
rating or proposing to provide a rating to, or monitoring an existing rating of
Meritor or any of its Affiliates or any debt securities of any of the foregoing.
“Transfer Supplement” has the meaning set forth in Section 5.3(c) of this
Agreement.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“Weekly Information Package” means a report, in substantially the form of Annex
A2 to the Agreement, furnished to the Administrator pursuant to this Agreement,
reflective of the Receivables Pool as of the end of business on the most recent
Wednesday.
“Weighted Average Credit Term Factor” means, on any date, the Weighted Average
Credit Terms on such date, minus:
(a)    if the Weighted Average Credit Terms on such date is less than or equal
to 30, then the Weighted Average Credit Terms (it being understood that if
determined pursuant to this clause (a), the Weighted Average Credit Term Factor
will be zero);
(b)    if the Weighted Average Credit Terms on such date is greater than 30 but
less than or equal to 60, then 30;
(c)    if the Weighted Average Credit Terms on such date is greater than 60 but
less than or equal to 90, then 60; or
(d)    if the Weighted Average Credit Terms on such date is greater than 90,
then 90.
“Weighted Average Credit Terms” means, on any date, the weighted average payment
terms (computed in days and calculated based on the difference between the
original invoice date and the stated maturity date) of invoices for Receivables
originated during the current Fiscal Month; provided that such weighting shall
be based on the Outstanding Balance of such Receivables on such date.
“Yield Reserve” means, on any date, an amount equal to the product of (i) the
sum of the Aggregate Capital plus the LC Participation Amount at the close of
business of the Servicer on such date multipliedby (ii) (x) the Yield Reserve
Percentage on such date dividedby (y) 100% minus the Yield Reserve Percentage on
such date.

701648899 12403015    I

--------------------------------------------------------------------------------


“Yield Reserve Percentage” means at any time:
1.50 x DSO x (BR + SFR)

    360
where:
BR
=    the daily average Base Rate computed for the most recent Settlement Period,

DSO
=    Days’ Sales Outstanding for the Fiscal Month most recently ended, and

SFR
=    the Servicing Fee Rate.

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.
Rating Levels. For purposes of the definitions of “Group A Obligor”, “Group B
Obligor” and “Group C Obligor”, if an Obligor is rated at different levels by
Standard & Poor’s and Moody’s, then: (i) if such ratings are one level apart,
then the lower of the two ratings shall apply, (ii) if such ratings are more
than one level apart, then the rating level exactly halfway between the two
ratings shall apply and (iii) if such ratings are more than one level apart, and
no rating level that is exactly halfway between the two ratings can be
determined, then the rating level immediately below the rating level that would
be exactly halfway between such rating levels shall apply.





701648899 12403015    I

--------------------------------------------------------------------------------




EXHIBIT II

CONDITIONS OF PURCHASES
1.    Conditions Precedent to Effectiveness. The effectiveness of this Agreement
is subject to the condition precedent that the Administrator shall have
received, on or before the Closing Date, each of the following, each in form and
substance (including the date thereof) satisfactory to the Administrator and
each Purchaser Agent:
(c)    Counterparts of (i) this Agreement, duly executed by the parties hereto,
and (ii) the Lock-Box Agreements, the Fee Letter, the Purchase and Sale
Agreement, the Ally Payoff Agreement, the Intercreditor Agreement and the
Performance Guaranty, duly executed by the parties thereto.
(d)    Certified copies of: (i) the resolutions or unanimous written consents of
the board of directors (or the equivalent thereof) of each of the Seller, the
Servicer and the Originators authorizing the execution, delivery and performance
by the Seller, the Servicer and the Originators, as the case may be, of this
Agreement and the other Transaction Documents to which it is a party; (ii) all
documents evidencing other necessary corporate or organizational action and
governmental approvals, if any, with respect to this Agreement and the other
Transaction Documents and (iii) the certificate of incorporation (or certificate
of formation) and by-laws or limited liability company agreement, as applicable,
of the Seller, the Originators and the Servicer.
(e)    A certificate of the Secretary or Assistant Secretary of each of the
Seller, the Servicer and the Originators certifying the names and true
signatures of its officers who are authorized to sign this Agreement and the
other Transaction Documents to which it is a party. Until the Administrator
receives a subsequent incumbency certificate from the Seller, the Servicer or
such Originators, as the case may be, the Administrator shall be entitled to
rely on the last such certificate delivered to it by the Seller, the Servicer or
such Originators, as the case may be.
(f)    Proper financing statements (Form UCC‑1), duly authorized and suitable
for filing under the UCC of all jurisdictions that the Administrator may deem
necessary or desirable in order to perfect the interests of the Seller and the
Administrator (for the benefit of the Purchasers) contemplated by the Purchase
and Sale Agreement and this Agreement, as applicable.
(g)    Proper financing statement amendments (Form UCC‑3), duly authorized and
suitable for filing under the UCC of all jurisdictions that the Administrator
may deem necessary or desirable to release all security interests and other
rights of any Person in the Receivables, Contracts or Related Security
previously granted by the Originators or the Seller.
(h)    Completed UCC search reports, dated on or shortly before the Closing
Date, listing the financing statements filed in all applicable jurisdictions
that name the Originators or the Seller as debtor, together with copies of such
other financing statements, and similar search reports with respect to judgment
liens, federal tax liens and liens of the PBGC in such jurisdictions, as the
Administrator may request, showing no Adverse Claims on any Pool Assets other
than any security interests that are released as of the Closing Date.

701648899 12403015    II

--------------------------------------------------------------------------------




(i)    Favorable opinions, addressed to the Administrator, each Purchaser Agent
and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, from Faegre Baker Daniels LLP, counsel for the Seller, the
Originator and the Servicer, and internal counsel for the Seller, the
Originators and the Servicer, covering such matters as the Administrator may
reasonably request, including, without limitation, certain organizational and
New York enforceability matters, certain bankruptcy matters and certain UCC
matters.
(j)    A pro forma Monthly Information Package representing the performance of
the Receivables Pool for the calendar month before closing and pro forma Weekly
Information Package representing the performance of the Receivables Pool for the
week before closing.
(k)    Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letters), costs and expenses to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 5.4 of the Agreement and the
Fee Letters.
(l)    certificates of existence or good standing with respect to each of the
Seller, the Originators and the Servicer issued by the Secretary of State (or
similar official) of the state of each such Person’s organization or formation.
(m)    All information with respect to the Receivables as the Administrator or
the Purchasers may reasonably request.
(n)    Such other approvals, opinions or documents as the Administrator or the
Purchasers may reasonably request.
2.    Conditions Precedent to All Funded Purchases, Issuances of Letters of
Credit and Reinvestments. Each Funded Purchase (including the initial Funded
Purchase) and the issuance of any Letters of Credit and each reinvestment shall
be subject to the further conditions precedent that:
(a)    in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance reasonably satisfactory to the Administrator and each
Purchaser Agent, a completed pro forma Weekly Information Package to reflect the
level of Aggregate Capital, the LC Participation Amount and related reserves and
the calculation of the Purchased Interest after such purchase or issuance, as
the case may be, and a completed Purchase Notice in the form of Annex B; and
(b)    on the date of such Funded Purchase, issuance of any Letters of Credit or
reinvestment, as the case may be, the following statements shall be true (and
acceptance of the proceeds of such Funded Purchase, issuance or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):
(i)    the representations and warranties contained in Exhibit III to the
Agreement are true and correct in all material respects on and as of the date of
such Funded Purchase, issuance or reinvestment as though made on and as of such
date except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct as
of such earlier date);
(ii)    no event has occurred and is continuing, or would result from such
Funded Purchase, issuance or reinvestment, that constitutes a Termination Event
or an Unmatured Termination Event;

701648899 12403015    II

--------------------------------------------------------------------------------




(iii)    the Aggregate Capital plus the LC Participation Amount, after giving
effect to any such Funded Purchase, issuance or reinvestment, as the case may
be, does not exceed the Purchase Limit;
(iv)    the LC Participation Amount does not exceed the aggregate of the
Commitments of the LC Participants;
(v)    the Purchased Interest does not exceed 100%; and
(vi)    the Facility Termination Date has not occurred.



701648899 12403015    II

--------------------------------------------------------------------------------




EXHIBIT III

REPRESENTATIONS AND WARRANTIES
1.    Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser that:
(o)    Existence and Power. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, and has all corporate
power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted except if failure to have such licenses, authorizations, consents or
approvals could not reasonably be expected to have a Material Adverse Effect.
(p)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party are within the Seller’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with (other than the filing of UCC
financing statements and continuation statements), any governmental body, agency
or official, and, do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the operating agreement of the
Seller or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Seller or result in the creation or imposition of
any lien (other than liens in favor of the Administrator) on assets of the
Seller.
(q)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(r)    Accuracy of Information. Each Information Package and all information
heretofore furnished by or on behalf of the Seller (or, in the case of any
Information Package, by or on behalf of the Servicer) to the Administrator, any
Purchaser Agent or any Purchaser pursuant to or in connection with this
Agreement or any other Transaction Document is, and each Information Package and
all such other information hereafter furnished by or on behalf of the Seller
(or, in the case of any Information Package, by or on behalf of the Servicer) to
the Administrator, any Purchaser Agent or any Purchaser in writing pursuant to
this Agreement or any Transaction Document will be, true and accurate in all
material respects on the date such information is stated or certified.
(s)    Actions, Suits. There are no actions, suits or proceedings pending or, to
the best of the Seller’s knowledge, threatened against or affecting the Seller
or its properties, in or before any court, arbitrator or other body, which could
reasonably be expected to have a Material Adverse Effect.

701648899 12403015    III

--------------------------------------------------------------------------------




(t)    Accuracy of Exhibits; Account Arrangements. The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts and Lock-Boxes at such Lock-Box Banks, are specified in Schedule II to
this Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts and Lock-Boxes as have been notified to the Administrator), and each
Lock-Box Account and Lock-Box is subject to a Lock-Box Agreement. All
information on each Exhibit, Schedule or Annex to this Agreement or the other
Transaction Documents (as updated by the Seller from time to time) is true and
complete. The Seller has not granted any interest in any Lock-Box Account (or
any related Lock-Box) to any Person other than the Administrator and, upon
delivery to a Lock-Box Bank of the related Lock-Box Agreement, the Administrator
will have control (within the meaning of Section 9-104 of the UCC) of the
Lock-Box Account at such Lock-Box Bank.
(u)    No Material Adverse Effect. Since the date of formation of Seller as set
forth in its certificate of formation, there has been no Material Adverse Effect
with respect to the Seller.
(v)    Names and Location. The Seller has not used any corporate names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.
(w)    Margin Stock. The Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any purchase or reinvestment
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.
(x)    Eligible Receivables. Each Pool Receivable listed as an Eligible
Receivable or included as an “Eligible Receivable” in the calculation of the Net
Receivables Pool Balance in any Information Package delivered by Seller or the
Servicer is an Eligible Receivable as of the effective date of the information
reported in such Information Package.
(y)    Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with regard to each Receivable
originated by such Originator.
(z)    Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
(aa)    No Sanctions. The Seller is not a Sanctioned Person. To the Seller’s
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor. The Seller and its Affiliates:   (i) have
less than 15% of their assets in Sanctioned Countries; and (ii) derive less than
15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.  Neither the Seller nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.

701648899 12403015    III

--------------------------------------------------------------------------------




(bb)    Transaction Information. None of the Seller, any Affiliate of the Seller
or any third party with which the Seller or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Purchaser Agent.
2.    Representations and Warranties of the Servicer. The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser that:
(c)    Existence and Power. The Servicer is a corporation, duly organized and
validly existing under the laws of the State of Indiana, has filed its most
recent biennial report required to be filed in the State of Indiana, and has all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except where failure to have such licenses,
authorizations, consents or approvals would not be reasonably expected to have a
Material Adverse Effect.
(d)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party are within the Servicer’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official, and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or bylaws of
the Servicer or of any judgment, injunction, order or decree or agreement or
other material instrument binding upon the Servicer or result in the creation or
imposition of any lien on assets of the Servicer (other than in favor of the
Administrator under the Transaction Documents) or any of its Subsidiaries.
(e)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(f)    Accuracy of Information. Each Information Package and all information
heretofore furnished by (or on behalf of) the Servicer to the Administrator, any
Purchaser Agent or any Purchaser pursuant to or in connection with this
Agreement or any other Transaction Document is, and each Information Package and
all such other information hereafter furnished by (or on behalf of) the Servicer
to the Administrator, any Purchaser Agent or any Purchaser in writing pursuant
to this Agreement or any other Transaction Document will be, true and accurate
in all material respects on the date such information is stated or certified.
(g)    Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect.
(h)    No Material Adverse Effect. Since April 30, 2012, there has been no
Material Adverse Effect on the Servicer.

701648899 12403015    III

--------------------------------------------------------------------------------




(i)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Receivable.
(j)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
(k)    No Sanctions. The Servicer is not a Sanctioned Person. To the Servicer’s
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor. The Servicer and its Affiliates:  (i)
have less than 15% of their assets in Sanctioned Countries; and (ii) derive less
than 15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.  Neither the Servicer nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.
(l)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party with which the Servicer or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency providing
or proposing to provide a rating to, or monitoring a rating of, any Notes, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction information
with any Rating Agency without the participation of such Purchaser Agent.
(m)    Financial Condition. The consolidated balance sheets of Servicer and its
consolidated subsidiaries as of March 31, 2012and the related statements of
income and shareholders’ equity of Meritor and its consolidated subsidiaries for
the fiscal quarter then ended, copies of which have been furnished to the
Administrator, present fairly in all material respects the consolidated
financial position of Meritor and its consolidated subsidiaries for the period
ended on such date, all in accordance with GAAP consistently applied; and since
such date no event has occurred that has had, or could reasonably be expected to
have, a Material Adverse Effect.
3.    Representations, Warranties and Agreements Relating to the Security
Interest. The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:
(a)    The Receivables.
(i)    Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims and is
enforceable as such as against creditors of and purchasers from the Seller.
(ii)    Ownership of Receivables. The Seller owns and has good and marketable
title to the Receivables included in the Receivables Pool and Related Security
free and clear of any Adverse Claim.

701648899 12403015    III

--------------------------------------------------------------------------------




(iii)    Perfection and Related Security. All appropriate financing statements
have been filed in the proper filing office in the appropriate jurisdictions
under applicable law in order to perfect the sale of the Receivables and Related
Security from such Originator to the Seller pursuant to the Purchase and Sale
Agreement, and the sale and security interest therein from the Seller to the
Administrator under this Agreement.
(b)    The Lock-Box Accounts.
(i)    Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.
(ii)    Ownership. Each Lock-Box Account is in the name of the Seller, and
Seller owns and has good and marketable title to the Lock-Box Accounts free and
clear of any Adverse Claim (other than the interest of the Lock-Box Bank as set
forth in the applicable Lock-Box Agreement).
(iii)    Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank has agreed, after the “Effective Time” (as defined
therein), to comply only with all instructions originated by the Administrator
(on behalf of the Purchasers) directing the disposition of funds in such
Lock-Box Account without further consent by the Seller or the Servicer.
(c)    Priority.
(i)    Other than the transfer of the Receivables to the Seller under the
Purchase and Sale Agreement, and by the Seller under this Agreement and/or the
security interest granted to the Administrator pursuant to this Agreement,
neither the Seller nor any Originator has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables transferred
or purported to be transferred under the Transaction Documents, the Lock-Box
Accounts or any subaccount thereof. Neither the Seller, nor any Originator has
authorized the filing of, or is aware of any financing statements against any of
the Seller or such Originator that (after giving effect to the Intercreditor
Agreement and the filing of financing statement amendments described in Section
(e) of Exhibit II) purport to perfect a security interest in Receivables include
a description of Receivables transferred or purported to be transferred under
the Transaction Documents, the Lock-Box Accounts or any subaccount thereof,
other than any financing statement (i) relating to the sale thereof by such
Originator to the Seller under the Purchase and Sale Agreement or (ii) relating
to the security interest granted to the Administrator under this Agreement.
(ii)    The Lock-Box Accounts are not in the name of any person other than the
Seller. Neither the Seller nor the Servicer has consented to any bank
maintaining such account to comply with instructions of any person other than
the Company, the Servicer and the Administrator.
(d)    Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.
4.    Ordinary Course of Business. Seller represents and warrants that each
remittance of Collections by or on behalf of the Seller to the Purchasers under
this Agreement will have been (i) in payment of a debt incurred by the Seller in
the ordinary course of business or financial affairs of the Seller and (ii) made
in the ordinary course of business or financial affairs of the Seller.

701648899 12403015    III

--------------------------------------------------------------------------------




5.    Reaffirmation of Representations and Warranties. On the date of each
purchase and/or reinvestment and issuance of a Letter of Credit hereunder, and
on the date each Information Package or other report is delivered to the
Administrator, any Purchaser Agent or any Purchaser hereunder, the Seller and
the Servicer, by accepting the proceeds of such purchase, reinvestment or Letter
of Credit, as applicable and/or the provision of such information or report,
shall each be deemed to have certified that (i) all representations and
warranties of the Seller and the Servicer, as applicable, described in this
Exhibit III, as from time to time amended in accordance with the terms hereof,
are correct in all material respects on and as of such day as though made on and
as of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such date), and (ii) no Termination
Event or an Unmatured Termination Event has occurred and is continuing or will
result from such purchase, reinvestment or issuance.



701648899 12403015    III

--------------------------------------------------------------------------------




EXHIBIT IV

COVENANTS
1.    Covenants of the Seller. At all times from the Closing Date until the
Final Payout Date:
(cc)    Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the United States, and the Seller (or the Servicer on
its behalf) shall furnish to the Administrator and each Purchaser Agent:
(i)    Annual Financial Statements of the Seller. Promptly upon completion and
in no event later than 120 days after the close of each fiscal year of the
Seller, annual unaudited financial statements of the Seller certified by a
designated financial or other officer of the Seller.
(ii)    Information Packages. (A) As soon as available and in any event not
later than 2 Business Days prior to each Monthly Settlement Date, a Monthly
Information Package as of the most recently completed Fiscal Month, and (B) on
each Friday of each week (or, if such day is not a Business Day, on the
following Business Day), a Weekly Information Package.
(iii)    Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
(iv)    Quarterly Financial Statements of Meritor, Inc.. As soon as available
and in no event later than 45 days following the end of each of the first three
fiscal quarters in each of Meritor’s fiscal years, (i) the unaudited
consolidated balance sheet and statements of income of Meritor and its
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by the chief financial officer, the treasurer or any financial officer
(including a controller) of Meritor that they fairly present in all material
respects, in accordance with generally accepted accounting principles as in
effect in the United States consistently applied, the financial condition of
Meritor and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal quarter.
(v)    Annual Financial Statements of Meritor, Inc.. Within 90 days after the
close of each of Meritor’s fiscal years, the consolidated balance sheet of
Meritor and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of earnings and cash flows for such fiscal
year setting forth comparative figures for the preceding fiscal year, all
reported on by independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Meritor
and its Subsidiaries on a consolidated basis in accordance with generally
accepted accounting principals as in effect in the United States consistently
applied.

701648899 12403015    IV

--------------------------------------------------------------------------------




(vi)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Meritor or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material
Indebtedness pursuant to the terms of the documentation governing the same.
(vii)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (a) shall be deemed to have been furnished to each of
the Administrator and each Purchaser Agent on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov or on
Meritor’s website at www.meritor.com.
(dd)    Notices. The Seller (or the Servicer on its behalf) will notify the
Administrator and each Purchaser Agent in writing of any of the following events
promptly upon (but in no event later than three Business Days after) a financial
or other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:
(i)    Notice of Termination Events or Unmatured Termination Events. A statement
of the chief financial officer or chief accounting officer of the Seller setting
forth details of any Termination Event or Unmatured Termination Event that is
continuing and the action which the Seller proposes to take with respect
thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty with respect to the Receivables included in the Receivables Pool to be
true in any material respect when made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which have a Material Adverse Effect on the Seller.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrator.
(v)    Material Adverse Change. Promptly after the occurrence thereof, notice of
a material adverse change in the business, operations, property or financial or
other condition of the Seller, the Servicer or any Originator.
(ee)    Conduct of Business. The Seller will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
(ff)    Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.

701648899 12403015    IV

--------------------------------------------------------------------------------




(gg)    Furnishing of Information and Inspection of Receivables. The Seller will
furnish or cause to be furnished to the Administrator from time to time such
information with respect to the Pool Receivables as the Administrator may
reasonably request. The Seller will, at the Seller’s expense, during regular
business hours with prior written notice (i) permit the Administrator or its
agents or representatives to (A) examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Pool Assets and
(B) visit the offices and properties of the Seller for the purpose of examining
such books and records, and (C) discuss matters relating to the Pool
Receivables, other Pool Assets or the Seller’s performance hereunder or under
the other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Seller (provided
that representatives of the Seller are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Seller’s expense, upon prior
written notice from the Administrator, permit certified public accountants or
other auditors acceptable to the Administrator to conduct a review of its books
and records with respect to such Receivables; provided, that the Seller shall be
required to reimburse the Administrator for only one (1) such audit in any
twelve-month period, unless a Termination Event has occurred and is continuing.
(hh)    Payments on Receivables, Lock-Box Accounts. The Seller (or the Servicer
on its behalf) will, and will cause each Originator to, at all times, instruct
all Obligors to deliver payments on the Pool Receivables to a Lock-Box Account
or a Lock-Box. The Seller (or the Servicer on its behalf) will, and will cause
each Originator to, at all times, maintain such books and records necessary to
identify Collections received from time to time on Receivables and to segregate
such Collections from other property of the Servicer and the Originators
(including without limitation Other Navistar Collections). If any payments on
the Pool Receivables or other Collections are received by the Seller, the
Servicer or an Originator, it shall hold such payments in trust for the benefit
of the Administrator, the Purchaser Agents and the Purchasers and promptly (but
in any event within one Business Day after receipt) remit such funds into a
Lock-Box Account. The Seller (or the Servicer on its behalf) will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
Except for Other Navistar Collections, the Seller shall not permit funds other
than Collections on Pool Receivables and other Pool Assets to be deposited into
any Lock-Box Account. If such funds are nevertheless deposited into any Lock-Box
Account, the Seller (or the Servicer on its behalf) will within two Business
Days identify and transfer such funds, and all Funds constituting Other Navistar
Collections to the appropriate Person entitled to such funds. Except with
respect to Other Navistar Collections, the Seller will not, and will not permit
the Servicer, any Originator or other Person to commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds, except cash concentration accounts maintained by
Meritor, prior to segregation pursuant to Section 1.4 of the Agreement. The
Seller shall only add a Lock-Box Account (or the related Lock-Box), or a
Lock-Box Bank to those listed on Schedule II to this Agreement, if the
Administrator has received notice of such addition and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank. The Seller shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related Lock-Box)
with the prior written consent of the Administrator.
(ii)    Sales, Liens, etc. Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.

701648899 12403015    IV

--------------------------------------------------------------------------------




(jj)    Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Seller will not, and will not
permit the Servicer to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect, any term or
condition of any related Contract. The Seller shall at its expense, timely and
fully perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables, and timely and fully comply with the Credit and Collection
Policy with regard to each Pool Receivable and the related Contract.
(kk)    Change in Credit and Collection Policy. The Seller will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrator and the Majority Purchaser Agents.
(ll)    Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrator and the Majority Purchaser Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than Meritor. The Seller
shall provide the Administrator with at least 30 days’ prior written notice
before making any change in the Seller’s name, location or making any other
change in the Seller’s identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrator and the Purchaser Agents
pursuant to this sentence shall set forth the applicable change and the proposed
effective date thereof. The Seller will also maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(mm)    Change in Payment Instructions to Obligors. The Seller shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Lock-Box Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box) unless the
Administrator shall have received (i) prior written notice of such addition,
termination or change and (ii) signed and acknowledged Lock Box Agreements with
respect to such new Lock Box Accounts (or any related lock box or post office
box), and the Administrator shall have consented to such change in writing.
(nn)    Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser may reasonably request.

701648899 12403015    IV

--------------------------------------------------------------------------------




(oo)    Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not (and will
not permit the Originators to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of the Seller’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Seller’s Certificate of Incorporation and
By-Laws).
(pp)    Restricted Payments. (I) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
(i)    Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms (it being understood that the foregoing shall not restrict any
adjustment to the balance of any Subordinated Note pursuant to Sections 3.2 or
3.3 of the Purchase and Sale Agreement as a result of the issuance or expiration
of any Letter of Credit), and (B) the Seller may declare and pay dividends if,
both immediately before and immediately after giving effect thereto, the
Seller’s Net Worth is equal to or greater than the Required Capital Amount.
(ii)    The Seller may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare any Restricted
Payment (including any dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.
(qq)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit (excluding, for the avoidance of doubt,
Letters of Credit issued hereunder) or bankers’ acceptances) other than pursuant
to this Agreement or the Subordinated Notes, or (iii) form any Subsidiary or
make any investments in any other Person.
(rr)    Use of Seller’s Share of Collections. The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) the payment of its expenses (including all obligations payable to
the Purchasers, Purchaser Agents and the Administrator under this Agreement and
under the Fee Letter), (ii) the payment of accrued and unpaid interest on the
Subordinated Notes and (iii) other legal and valid purposes.
(ss)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Seller hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator may reasonably request, to perfect, protect
or more fully evidence the purchases or issuances made under this Agreement
and/or security interest granted pursuant to this Agreement or any other
Transaction Document, or to enable the Administrator (on behalf of the
Purchasers) to exercise and enforce the Purchasers’ rights and remedies under
this Agreement and any other Transaction Document. Without limiting the
foregoing, the Seller hereby authorizes, and will, upon the request of the
Administrator, at the Seller’s own expense, execute (if necessary) and file such
financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrator may reasonably request, to perfect, protect or evidence any of the
foregoing.

701648899 12403015    IV

--------------------------------------------------------------------------------




(i)    The Seller authorizes the Administrator to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the
Receivables and the Related Security, the related Contracts and the Collections
with respect thereto and the other collateral subject to a lien under any
Transaction Document without the signature of the Seller. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.
(ii)    The Seller shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.
(iii)    The Seller will not change its name, location, identity or corporate
structure unless (x) the Seller, at its own expense, shall have taken all action
necessary or appropriate to perfect or maintain the perfection of the lien under
this Agreement (including, without limitation, the filing of all financing
statements and the taking of such other action as the Administrator may request
in connection with such change or relocation), and (y) if requested by the
Administrator, the Seller shall cause to be delivered to the Administrator, an
opinion, in form and substance satisfactory to the Administrator as to such UCC
perfection and priority matters as such Person may request at such time.
(tt)    OFAC. The Seller has not used and will not use the proceeds of any
Receivable or any Purchase hereunder to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.
(uu)    Transaction Information. None of the Seller, any Affiliate of the Seller
or any third party with which the Seller or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Purchaser Agent.
(vv)    Seller’s Net Worth. The Seller shall not permit the Seller’s Net Worth
to be less than the Required Capital Amount.
2.    Covenants of the Servicer. At all times from the Closing Date until the
Final Payout Date:
(n)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Servicer shall
furnish to the Administrator and each Purchaser Agent:
(i)    Compliance Certificates.(a) A compliance certificate promptly upon
completion of the annual report of Meritor and in no event later than 105 days
after the close of Meritor’s fiscal year, in form and substance substantially
similar to Annex D signed by its chief accounting officer or treasurer solely in
their capacities as officers of Meritor stating that no Termination Event or
Unmatured Termination Event has occurred and is continuing, or if any
Termination Event or Unmatured Termination Event has occurred and is continuing,
stating the nature and status thereof, and (b) within 55 days after the close of
each fiscal quarter of Meritor, a compliance certificate in form and substance
substantially similar to Annex D.

701648899 12403015    IV

--------------------------------------------------------------------------------




(ii)    Information Packages. (A) As soon as available and in any event not
later than two (2) Business Days prior to each Monthly Settlement Date, a
Monthly Information Package as of the most recently completed Fiscal Month, and
(B) on each Friday of each week (or, if such day is not a Business Day, on the
following Business Day), a Weekly Information Package.
(iii)    Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request, including any information available to the Seller, Servicer
or Originator as the Administrator or any Purchaser Agent may reasonably
request.
(o)    Notices. The Servicer will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three (3) Business Days after) a financial or other officer learning
of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:
(i)    Notice of Termination Events or Unmatured Termination Events. A statement
of the chief financial officer or chief accounting officer of the Servicer
setting forth details of any Termination Event or Unmatured Termination Event
that is continuing and the action which the Servicer proposes to take with
respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty with respect to the Pool Receivables to be true in any material respect
when made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrator.
(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s or the Seller’s name or any other change requiring the amendment of
UCC financing statements, a notice setting forth such changes and the effective
date thereof.
(vi)    Material Adverse Change. A material adverse change in the business,
operations, property or financial or other condition of any Originator, the
Servicer or the Seller.
(p)    Conduct of Business. The Servicer will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted (provided that the foregoing shall not
prohibit any change in the Servicer’s business that could not reasonably be
expected to have a Material Adverse Effect), and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.

701648899 12403015    IV

--------------------------------------------------------------------------------




(q)    Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
(r)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish to the Administrator from time to time such information with
respect to the Pool Receivables as the Administrator may reasonably request. The
Servicer will, at the Servicer’s expense, during regular business hours with
prior written notice, (i) permit the Administrator or its agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets, (B) to visit
the offices and properties of the Servicer for the purpose of examining such
books and records, and (C) discuss matters relating to the Pool Receivables,
other Pool Assets or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrator, permit certified public accountants or
other auditors acceptable to the Administrator to conduct, a review of its books
and records with respect to such Receivables; provided, that the Servicer shall
be required to reimburse the Administrator for only one (1) such audit in any
twelve-month period unless a Termination Event has occurred and is continuing.
(s)    Payments on Receivables, Lock-Box Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account or a Lock-Box. The Servicer will, at all times, maintain such
books and records necessary to identify Collections received from time to time
on Receivables and to segregate such Collections from other property of the
Servicer and the Originators (including without limitation Other Navistar
Collections). If any payments on the Pool Receivables or other Collections are
received by the Seller, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrator, the Purchaser Agents and
the Purchasers and promptly (but in any event within one Business Day after
receipt) remit such funds into a Lock-Box Account. The Servicer will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
Except for Other Navistar Collections, the Servicer shall not permit funds other
than Collections on Pool Receivables and other Pool Assets to be deposited into
any Lock-Box Account. If such funds are nevertheless deposited into any Lock-Box
Account, the Servicer will within two Business Days identify and transfer such
funds, and all funds constituting Other Navistar Collections to the appropriate
Person entitled to such funds. Except with respect to Other Navistar
Collections, the Servicer will not, and will not permit any other Person to
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds, except cash
concentration accounts maintained by Meritor, prior to segregation pursuant to
Section 1.4 of the Agreement. The Servicer shall only add, a Lock-Box Account
(or the related Lock-Box), or a Lock-Box Bank to those listed on Schedule II to
this Agreement, if the Administrator has received notice of such addition and an
executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Servicer
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
Lock-Box) with the prior written consent of the Administrator.

701648899 12403015    IV

--------------------------------------------------------------------------------




(t)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 4.2 of this Agreement, the Servicer will not alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive, in any
material respect any term or condition of any related Contract (which term or
condition relates to payments under, or the enforcement of, such Contract). The
Servicer shall at its expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract (which term or condition relates to payments under, or the enforcement
of, such Contract).
(u)    Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrator and the Majority Purchaser Agents.
(v)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(w)    Change in Payment Instructions to Obligors. The Servicer shall not add,
replace or terminate any of the Lock-Box Accounts (or any related Lock-Box)
listed in Schedule II hereto or make any change in its instructions to the
Obligors regarding payments to be made to the Lock-Box Accounts (or any related
Lock-Box), unless the Administrator shall have received (i) prior written notice
of such addition, termination or change and (ii) signed and acknowledged Lock
Box Agreements with respect to such new Lock-Box Accounts (or any related
Lock-Box) and the Administrator shall have consented to such change in writing.
(x)    Ownership Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim in
favor of the Administrator (on behalf of the Purchasers), including taking such
action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator may reasonably
request. In order to evidence the interests of the Administrator under this
Agreement, the Servicer shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrator) to maintain and
perfect, as a first-priority interest, the Administrator’s security interest in
the Receivables, Related Security and Collections. The Servicer shall, from time
to time and within the time limits established by law, prepare and present to
the Administrator for the Administrator’s authorization and approval, all
financing statements, amendments, continuations or initial financing statements
in lieu of a continuation statement, or other filings necessary to continue,
maintain and perfect the Administrator’s security interest as a first-priority
interest. The Administrator’s approval of such filings shall authorize the
Servicer to file such financing statements under the UCC without the signature
of the Seller, any Originator or the Administrator where allowed by applicable
law. Notwithstanding anything else in the Transaction Documents to the contrary,
the Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrator.

701648899 12403015    IV

--------------------------------------------------------------------------------




(y)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
The Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator may reasonably request, to perfect, protect
or more fully evidence the purchases or issuances made under this Agreement
and/or security interest granted pursuant to this Agreement or any other
Transaction Document, or to enable the Administrator (on behalf of the
Purchasers) to exercise and enforce their respective rights and remedies under
this Agreement or any other Transaction Document. Without limiting the
foregoing, the Servicer hereby authorizes, and will, upon the request of the
Administrator, at the Servicer’s own expense, execute (if necessary) and file
such financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrator may reasonably request, to perfect, protect or evidence any of the
foregoing.
(z)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party contracted by the Servicer or any Affiliate thereof,
shall deliver, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Purchaser Agent prior to delivery to such Rating Agency and will not participate
in any oral communications with respect to Transaction Information with any
Rating Agency without the participation of such Purchaser Agent.
(aa)    Priority Debt Ratio. Meritor shall not permit its Priority Debt Ratio,
calculated on a consolidated basis for Meritor and its Subsidiaries, to exceed
(i) 2.50 to 1.00 as of the last day of any fiscal quarter commencing with the
first fiscal quarter ending on or after the Closing Date through and including
the fiscal quarter ending on or about September 30, 2012, (ii) 2.25 to 1.00 as
of the last day of any fiscal quarter commencing with the fiscal quarter ending
on or about December 31, 2012 through and including the fiscal quarter ending on
or about September 30, 2013, and (iii) 2.00 to 1.00 as of the last day of each
fiscal quarter thereafter.
3.    Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that the Purchasers, the Purchaser Agents and the Administrator are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from any Originator, the Servicer, Meritor and their Affiliates.
Therefore, from and after the Closing Date, each of the Seller and Servicer
shall take all steps specifically required by this Agreement or reasonably
required by the Administrator, any Purchaser Agent or any Purchaser to continue
the Seller’s identity as a separate legal entity and to make it apparent to
third Persons that the Seller is an entity with assets and liabilities distinct
from those of Meritor, the Originators, the Servicer and any other Person, and
is not a division of Meritor, the Originators, the Servicer, its Affiliates or
any other Person. Without limiting the generality of the foregoing and in
addition to and consistent with the other covenants set forth herein, each of
the Seller and Meritor shall take such actions as shall be required in order
that:
(e)    The Seller will be a special purpose corporation whose primary activities
are restricted in its Certificate of Incorporation to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling, servicing and financing of the Receivables Pool (including the
Transaction Documents), and (iii) conducting such other activities as it deems
necessary or appropriate to carry out its primary activities;
(f)    The Seller shall not engage in any business or activity except as set
forth in this Agreement nor, incur any indebtedness or liability other than as
expressly permitted by the Transaction Documents;

701648899 12403015    IV

--------------------------------------------------------------------------------




(g)    Not fewer than one member of the Seller’s board of directors (the
“Independent Director”) shall be a natural person who has never been, and shall
at no time be, an equityholder, director, officer, manager, employee or
associate, or any relative of the foregoing, of any member of the Parent Group
(as hereinafter defined) (other than the corporation and any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group). For purposes of this clause (c), “Parent
Group” shall mean (i) Meritor, (ii) each person that directly or indirectly,
owns or controls, whether beneficially, or as a trustee, guardian or other
fiduciary, five percent (5%) or more of the membership interests in Meritor,
(iii) each person that controls, is controlled by or is under common control
with Meritor, and (iv) each of such person’s officers, directors, managers,
joint venturers and partners. For the purposes of this definition, “control” of
a person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise. A
person shall be deemed to be an “associate” of (A) a corporation or organization
of which such person is an officer, director, partner or manager or is, directly
or indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity, and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.
In addition to the foregoing requirements, the director designated as the
Seller’s Independent Director shall (A) have prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy; and (B)
have at least three years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.
The Seller shall (A) give written notice to the Administrator of the election or
appointment, or proposed election or appointment, of a new Independent Director
of the Seller, which notice shall be given not later than 5 days prior to the
date such appointment or election would be effective (except when such election
or appointment is necessary to fill a vacancy caused by the death, disability,
or incapacity of the existing Independent Director, or the failure of such
Independent Director to satisfy the criteria for an Independent Director set
forth in this clause (c), in which case the Seller shall provide written notice
of such election or appointment within one business day), and (B) with any such
written notice, certify to the Administrator that the Independent Director
satisfies the criteria for an Independent Director set forth in this clause (c).
The Seller’s Certificate of Incorporation shall provide that: (A) the Seller’s
board of directors shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Seller unless the
Independent Director shall approve the taking of such action in writing before
the taking of such action, and (B) such provision and each other provision
requiring an Independent Director cannot be amended without the prior written
consent of the Independent Director;
(h)    The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Meritor, any Originator, the Servicer or any of their
respective Affiliates;

701648899 12403015    IV

--------------------------------------------------------------------------------




(i)    The Seller shall maintain its organizational documents in conformity with
this Agreement, such that it does not amend, restate, supplement or otherwise
modify its ability to comply with the terms and provisions of any of the
Transaction Documents, including, without limitation, paragraph (k) of Exhibit
V;
(j)    The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary, appropriate and customary
company formalities, including, but not limited to, holding all regular and
special members’ and board of directors’ meetings appropriate to authorize all
corporate action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts;
(k)    Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller, and to the extent that
Seller shares the same officers or other employees as Meritor (or any other
Affiliate thereof), the salaries and expenses relating to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each such entity shall bear its fair share of the salary and benefit costs
associated with such common officers and employees. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee;
(l)    The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will not incur any indirect or overhead expenses for items shared with Meritor
(or any other Affiliate thereof) that are not reflected in the Servicing Fee. To
the extent, if any, that the Seller (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered; it
being understood that Meritor shall pay all expenses relating to the
preparation, negotiation, execution and delivery of the Transaction Documents,
including legal, agency and other fees;
(m)    The Seller’s operating expenses will not be paid by Meritor, any
Originator or any Affiliate thereof;
(n)    The Seller will have its own separate stationery;
(o)    The Seller’s books and records will be maintained separately from those
of Meritor and any other Affiliate thereof and in a manner such that it will not
be difficult or costly to segregate, ascertain or otherwise identify the assets
and liabilities of Seller;
(p)    All financial statements of Meritor or any Affiliate thereof that are
consolidated to include the Seller will disclose that (i) the Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Rights from the Originators and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Rights to certain purchasers party to this Agreement, (ii) the Seller is a
separate legal entity with its own separate creditors who will be entitled, upon
its liquidation, to be satisfied out of the Seller’s assets prior to any assets
or value in the Seller becoming available to the Seller’s equity holders and
(iii) the assets of the Seller are not available to pay creditors of Meritor or
any other Affiliates of Meritor or the Originators;

701648899 12403015    IV

--------------------------------------------------------------------------------




(q)    The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Meritor or any Affiliates thereof;
(r)    The Seller will strictly observe corporate formalities in its dealings
with Meritor or any Affiliates thereof, and funds or other assets of the Seller
will not be commingled with those of Meritor or any Affiliates thereof except as
permitted by this Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Meritor or any Affiliate thereof (other than Meritor in its capacity as
the Servicer) has independent access. The Seller is not named, and has not
entered into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of Meritor or any Subsidiaries or other Affiliates
thereof. The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;
(s)    The Seller will maintain arm’s-length relationships with Meritor (and any
Affiliates thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller on the one
hand, nor Meritor, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Seller and Meritor will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity; and
(t)    To the extent that Seller and Meritor have offices in the same location,
there shall be a fair and appropriate allocation of overhead costs between them,
and Seller shall bear its fair share of such expenses, which may be paid through
the Servicing Fee or otherwise.
    

701648899 12403015    IV

--------------------------------------------------------------------------------




EXHIBIT V

TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)    (i) the Seller, any Originator, the Performance Guarantor or the Servicer
shall fail to perform or observe any term, covenant or agreement under the
Agreement or any other Transaction Document (other than any such failure which
would constitute a Termination Event under clause (ii) of this paragraph (a) or
which is specifically dealt with in any of paragraphs (b) through (o) below),
and such failure, solely to the extent capable of cure, shall continue for
fifteen (15) Business Days, (ii) the Seller, any Originator, the Performance
Guarantor or the Servicer shall fail to make when due (x) any payment or deposit
to be made by it under the Agreement any other Transaction Document and such
failure shall continue unremedied for two (2) Business Days or (iii) Meritor
shall resign as Servicer, and no successor Servicer reasonably satisfactory to
the Administrator shall have been appointed;
(b)    any representation or warranty made or deemed made by the Seller, the
Performance Guarantor, any Originator or the Servicer (or any of their
respective officers) under or in connection with the Agreement or any other
Transaction Document or any information or report delivered by the Seller, any
Originator or the Servicer pursuant to the Agreement or any other Transaction
Document, shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered; provided that such circumstance shall not
constitute a Termination Event if such representation or warranty, or such
information or report, is part of an Information Package, and is corrected
promptly (but not later than fifteen (15) days) after the Seller, the
Performance Guarantor, any Originator or the Servicer has knowledge or receives
notice thereof; and provided further that no breach of a representation or
warranty set forth in Section 1(j) or 3(a) of Exhibit III to this Agreement
shall constitute a Termination Event pursuant to this clause (b) if the Seller
has paid the amount required to be paid under Section 1.4(e)(ii) in respect
thereof;
(c)    the Seller or the Servicer shall fail to deliver the Information Package
pursuant to the Agreement, and such failure shall remain unremedied for two (2)
Business Days;
(d)    the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable first priority perfected
undivided percentage ownership or security interest to the extent of the
Purchased Interest in each Pool Receivable, the Related Security and Collections
with respect thereto, free and clear of any Adverse Claim, or (ii) cease to
create with respect to the Pool Assets, or the interest of the Administrator
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim;

701648899 12403015    V

--------------------------------------------------------------------------------




(e)    the Seller, the Performance Guarantor, the Servicer or any Originator
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Seller, the Performance Guarantor, the Servicer or any
Originator seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, the Performance Guarantor, the Servicer or any
Originator shall take any corporate or organizational action to authorize any of
the actions set forth above in this paragraph;
(f)    (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 3.00%, (B) the Delinquency Ratio shall exceed 6.00% or
(C) the Dilution Ratio shall exceed 8.50% or (ii) the Days’ Sales Outstanding
shall exceed 45 days;
(g)    a Change in Control shall occur;
(h)     (i) the sum of (A) the Aggregate Capital, plus the Adjusted LC
Participation Amount, plus (B) the Total Reserves exceeds (ii) the sum of (A)
Net Receivables Pool Balance at such time, plus (B) the Purchasers’ Share of the
amount of Collections then on deposit in the Lock-Box Accounts (other than
amounts set aside therein representing Discount and fees), and such circumstance
shall not have been cured within two (2) Business Days;
(i)    (A) the Performance Guarantor or any of its Subsidiaries fail to pay any
principal of or premium or interest on any Material Debt when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), which failure continues after the applicable
grace period, if any, specified in the related Material Debt Agreement (whether
or not such failure is waived under any related Material Debt Agreement);
(B)    any other event or condition (other than the Permitted 2026 Put or an
event described in paragraph (o) below) occurs or exists under, and continues to
exist after the applicable grace period, in any, specified in, any Material Debt
Agreement, (x) which event or condition gives the applicable debtholders,
lenders or counterparties the right (whether or not acted upon) to (I)
accelerate the maturity of the related Material Debt or (II) cause the early
termination of any commitment of any such debtholder, lender or counterparty
under the related Material Debt Agreements or the transactions contemplated by
the related Material Debt Agreements, and (y) solely in the case of an event or
condition arising and continuing under the Meritor Credit Agreement while PNC is
a party thereto, which event or condition does not cease to exist, or is not
cured or waived in accordance with the terms of the Meritor Credit Agreement
within a period of thirty (30) days after the later of the date on which such
event or condition occurs or the expiration of the applicable grade period (if
any);

701648899 12403015    V

--------------------------------------------------------------------------------




(C)    any Material Debt is declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment or pursuant to
the Permitted 2026 Put), redeemed, purchased or defeased (except as a result of
the exercise of any right or option of the Performance Guarantor or the
Subsidiary, as applicable), or an offer to repay, redeem, purchase or defease
such Material Debt is required to be made (except as a result of the exercise of
any right or option of the Performance Guarantor or the Subsidiary, as
applicable), in each case before the stated maturity thereof; or
(D)     any commitment of any debtholder, lender or counterparty under a
Material Debt Agreement or any transaction contemplated by a Material Debt
Agreement is, in either case, terminated by the debtholder, lender or
counterparty prior to the scheduled termination thereof (except as a result of
(i) breach or default by such debtholder, lender, or counterparty, or (ii) the
exercise of any right or option of the Performance Guarantor or the Subsidiary,
as applicable);
(j)     the Performance Guarantor shall fail to perform any of its obligations
under the Performance Guaranty;
(k)    the Seller shall fail (x) at any time (other than for fifteen (15)
Business Days following notice of the death or resignation of any Independent
Director) to have an Independent Director who satisfies each requirement and
qualification specified in Section 3(c) of Exhibit IV to the Agreement for
Independent Directors, on the Seller’s board of directors or (y) to timely
notify the Administrator of any replacement or appointment of any director that
is to serve as an Independent Director on the Seller’s board of directors as
required pursuant to such Section 3(c);
(l)    any Letter of Credit is drawn upon and is not fully reimbursed by the
Seller, or funded by Participation Advances as required pursuant to Section
1.14;
(m)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Seller, the
Servicer, Meritor or any Originator shall so state in writing;
(n)    one or more judgments or decrees shall be entered against the Seller,
Meritor or any Subsidiary of Meritor involving in the aggregate a liability (not
paid or to the extent not covered by a reputable and solvent insurance company)
and such judgments and decrees either shall be final and non-appealable or shall
not be vacated, discharged or stayed or bonded pending appeal for any period of
30 consecutive days, and the aggregate amount of all such judgments equals or
exceeds $35,000,000 (or solely with respect to the Seller, $12,500); or
(o)    Meritor fails to perform the covenant set forth in Section 2(n) of
Exhibit IV; provided, however, such event or circumstance shall not constitute a
Termination Event if the following conditions are met with respect thereto: (A)
at the time when such event occurs, the Meritor Credit Agreement requires
Meritor to cause its Priority Debt Ratio (as defined herein) not to exceed the
ratios set forth in Section 2(n) of Exhibit IV and an event of default occurs
under the Meritor Credit Agreement as a result of Meritor's failure to perform
such covenant, (B) such event of default is waived under the Meritor Credit
Agreement in accordance with the terms thereof within 30 days of the occurrence
of such event of default, and (C) at the time such waiver is granted under the
Meritor Credit Agreement, PNC is a party to the Meritor Credit Agreement.



701648899 12403015    V

--------------------------------------------------------------------------------




SCHEDULE I

CREDIT AND COLLECTION POLICY




(Attached)





701648899 12403015    Schedule I

--------------------------------------------------------------------------------




SCHEDULE II

LOCK-BOX BANKS, LOCK-BOXES, COLLECTION
ACCOUNT BANKS AND ACCOUNTS




Lock-Box Banks
Lock-Boxes
Lock-Box Accounts
JPMorgan Chase Bank, N.A.
[Redacted]
[Redacted]
 
 
 
 
 
 
 
 
 
 
 
 

    





701648899 12403015    Schedule II

--------------------------------------------------------------------------------


SCHEDULE III

ACTIONS AND PROCEEDINGS


None.






 


701648899 12403015    Schedule III

--------------------------------------------------------------------------------


SCHEDULE IV
PURCHASER GROUPS AND MAXIMUM COMMITMENTS
(as of the Closing Date)


Purchaser Group of Market Street Funding LLC
Party
Capacity
Maximum Commitment
Market Street Funding LLC
Conduit Purchaser
N/A
PNC Bank, National Association
Related Committed Purchaser
$100,000,000
PNC Bank, National Association
LC Participant
$100,000,000
PNC Bank, National Association
LC Bank
N/A
PNC Bank, National Association
Purchaser Agent
N/A












701648899 12403015    Schedule IV

--------------------------------------------------------------------------------


SCHEDULE V
PAYMENT INSTRUCTIONS


Purchase Account
Beneficiary:
ArvinMeritor Receivables Corporation
Bank:
JPMorgan Chase bank
Account Number:
[Redacted]
ABA Number:
[Redacted]












701648899 12403015    Schedule V

--------------------------------------------------------------------------------


SCHEDULE VI
EXCLUDED OBLIGORS




Mack Trucks, Inc.
Volvo Group North America, Inc.
Volvo Construction Equipment N.A.





701648899 12403015    Schedule VI

--------------------------------------------------------------------------------




ANNEX A

to Receivables Purchase Agreement
FORMS OF INFORMATION PACKAGES


With respect to Monthly Information Packages, see Annex A1.
With respect to Weekly Information Packages, see Annex A2.

701648899 12403015    Annex A

--------------------------------------------------------------------------------


ANNEX A1

to Receivables Purchase Agreement
FORM OF MONTHLY INFORMATION PACKAGE


(Attached)



701648899 12403015    Annex A1

--------------------------------------------------------------------------------


ANNEX A2

to Receivables Purchase Agreement
FORM OF WEEKLY INFORMATION PACKAGE


(Attached)







701648899 12403015    Annex A2

--------------------------------------------------------------------------------




ANNEX B

to Receivables Purchase Agreement
FORM OF PURCHASE NOTICE


____________________, 2011
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707




[Each other Purchaser Agent]


Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of June
18, 2012 (as amended, restated, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), among ArvinMeritor Receivables Corporation,
(“Seller”), Meritor, Inc., as Servicer, the various Conduit Purchasers, Related
Committed Purchasers, LC Participants and Purchaser Agents from time to time
parties thereto, PNC Bank, National Association, as the issuer of letters of
credit thereunder (in such capacity, the “LC Bank”), and PNC Bank, National
Association, as administrator (in such capacity, the “Administrator”).
Capitalized terms used in this Purchase Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.
[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided percentage
interest in a pool of receivables on ____________________, [201_____], for a
purchase price of $____________________ (of which $_______ will be funded by
Market Street Funding LLC’s Purchaser Group. Subsequent to this Purchase, the
Aggregate Capital will be $____________________.]
[This letter constitutes a notice pursuant to Section 1.12(a) of the Receivables
Purchase Agreement. Seller desires that LC Bank issue a Letter of Credit with a
face amount of $_____. Subsequent to this purchase, the LC Participation Amount
will be $_______ and the Aggregate Capital will be $_____.]
Seller hereby represents and warrants as of the date hereof, and as of the date
of such Purchase, as follows:
(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of such dates as though made on and as of such dates and shall be deemed
to have been made on such dates (except for representations and warranties that
apply solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

701648899 12403015    Annex B

--------------------------------------------------------------------------------




(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;
(iii) after giving effect to the purchase proposed hereby, the Aggregate Capital
plus the LC Participation Amount shall not exceed the Purchase Limit, and the
Purchased Interest shall not exceed 100%; and
(iv) the Facility Termination Date shall not have occurred.

701648899 12403015    Annex B

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.
ARVINMERITOR RECEIVABLES CORPORATION
 

 


By:        

Name:        

Title:        





701648899 12403015    Annex B

--------------------------------------------------------------------------------


ANNEX C

to Receivables Purchase Agreement
FORM OF PAYDOWN NOTICE
____________________, 20_____
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707



[Each other Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of June
18, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among ArvinMeritor Receivables
Corporation, as Seller, Meritor, Inc., as Servicer, the various Conduit
Purchasers, Related Committed Purchasers, LC Participants and Purchaser Agents
from time to time parties thereto, PNC Bank, National Association, as the issuer
of letters of credit thereunder (in such capacity, the “LC Bank”), and PNC Bank,
National Association, as Administrator. Capitalized terms used in this paydown
notice and not otherwise defined herein shall have the meanings assigned thereto
in the Receivables Purchase Agreement.
This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on ________________________, _____ by the application of
$____________________ (of which $________ will reduce Capital funded by Market
Street Funding LLC’s Purchaser Group in cash to reduce Aggregate Capital by such
amount. Subsequent to this paydown, the Aggregate Capital will be
$________________.
IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.
ARVINMERITOR RECEIVABLES CORPORATION

By:        

Name:        

Title:        

701648899 12403015    Annex C

--------------------------------------------------------------------------------




ANNEX D

to Receivables Purchase Agreement
FORM OF COMPLIANCE CERTIFICATE
To:    PNC Bank, National Association, as Administrator
[Each Purchaser Agent]
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of June 18, 2012 by and among ArvinMeritor
Receivables Corporation (“Seller”), Meritor, Inc. (the “Servicer”), the various
Conduit Purchasers, Related Committed Purchasers, LC Participants and Purchaser
Agents from time to time parties thereto, PNC Bank, National Association, as the
issuer of letters of credit thereunder (in such capacity, the “LC Bank”), and
PNC Bank, National Association (the “Administrator”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________________ of the Servicer.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
condition of Seller during the accounting period covered by the attached
financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 4 below.
4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller or the Servicer has taken, is taking, or
proposes to take with respect to each such condition or event:

701648899 12403015    Annex D

--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of
____________________, 20___.
MERITOR, INC.
By:    

Name:    

Title:    







701648899 12403015    Annex D

--------------------------------------------------------------------------------


ANNEX E

to Receivables Purchase Agreement
FORM OF LETTER OF CREDIT APPLICATION




(Attached)

701648899 12403015    Annex E

--------------------------------------------------------------------------------




ANNEX F


FORM OF TRANSFER SUPPLEMENT
 

 

Dated as of [_______ __, 20__]


Section 1.
Commitment assigned:    $_________
Assignor’s remaining Commitment:    $_________
Capital allocable to Commitment assigned:    $_________
Assignor’s remaining Capital:    $_________
Discount (if any) allocable to
Capital assigned:    $_________
Discount(if any) allocable to Assignor’s
remaining Capital:    $_________


Section 2.
Effective Date of this Transfer Supplement: [__________]


Upon execution and delivery of this Transfer Supplement by transferee and
[Seller] and the satisfaction of the other conditions to assignment specified in
Section 5.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Receivables Purchase Agreement, dated as of August __, 2011 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”), among ArvinMeritor Receivables
Corporation, as Seller, Meritor, Inc., as initial Servicer, the various Conduit
Purchasers, Related Committed Purchasers, Purchaser Agents and LC Participants
from time to time parties thereto, PNC Bank, National Association, as LC Bank,
and PNC Bank, National Association, as Administrator.

701648899 12403015    Annex F

--------------------------------------------------------------------------------




ASSIGNOR:    [_________], as a Related Committed Purchaser




By:______________________
Name:
Title:     




ASSIGNEE:    [_________], as a Purchasing Related Committed Purchaser


By:___________________
Name:
Title:
    
[Address]




Accepted as of date first above
written:




[___________], as Purchaser Agent for
the [______] Purchaser Group




By:_________________________    
Name:     
Title:     




[Consented to as of date first above written:




MERITOR, INC.




By:_________________________     
Name:     
Title:     ]





701648899 12403015    Annex F